                                            Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 1 of 51




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CARLOS C. HOUSH,                                 Case No. 17-cv-04222-HSG (PR)
                                                         Petitioner,                         ORDER DENYING PETITION FOR
                                   8
                                                                                             WRIT OF HABEAS CORPUS;
                                                   v.                                        DENYING CERTIFICATE OF
                                   9
                                                                                             APPEALABILITY
                                  10        DANIEL E. CUEVA, Acting Warden,1
                                                         Respondent.
                                  11

                                  12
Northern District of California




                                                Before the Court is the pro se petition for a writ of habeas corpus filed pursuant to 28
 United States District Court




                                  13
                                       U.S.C. § 2254 by Petitioner Carlos C. Housh, challenging the validity of a judgment obtained
                                  14
                                       against him in state court. Respondent has filed an answer to the petition. Dkt. Nos. 40, 40-1.
                                  15
                                       Petitioner has filed a traverse. Dkt. No. 47. For the reasons set forth below, the petition is denied.
                                  16
                                       I.       PROCEDURAL HISTORY
                                  17
                                                On August 24, 2012, Petitioner, who is African-American, was charged in the Marin
                                  18
                                       County Superior Court by amended information with committing multiple crimes against his
                                  19
                                       girlfriend2 from June 27 to June 29, 2011. Specifically, the first amended information alleged the
                                  20
                                       following charges: Count 1—rape; Count 2—sodomy by force; Count 3—corporal injury of a
                                  21
                                       cohabitant on June 27; Count 4—corporal injury of a cohabitant on June 28; Count 5—assault
                                  22
                                       with a deadly weapon using a “rock sculpture”; Count 6—assault with a deadly weapon using
                                  23

                                  24   1
                                        Daniel E. Cueva, the current acting warden of the prison where Petitioner is incarcerated, has
                                  25   been substituted as Respondent pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.

                                  26
                                       2
                                         The Court notes that Respondent indicates in the answer that “the sole victim of the charged
                                       crimes in this case was Kimberly Doe, but another woman ‘Kim Doe,’ also testified about violent
                                  27   crimes that [Petitioner] had committed upon her.” See Dkt. No. 40-1 at 10 fn. 2. The state
                                       appellate court does not name the victim in this case and only identifies her as “the victim”
                                  28   throughout its opinion. See Dkt. No. 43-8, Ex. 7. Thus, to avoid any confusion, this Court will do
                                       the same.
                                           Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 2 of 51




                                   1   scissors; Count 7—criminal threats; Count 8—dissuading a witness from reporting a crime; and

                                   2   Count 9—false imprisonment by violence. Volume 4, Clerk’s Transcript (“CT”) 524-534. The

                                   3   jury deadlocked on Count 1 (rape), Count 2 (sodomy by force), and Count 6 (assault using

                                   4   scissors), and those charges were dismissed. Volume 20, Reporter’s Transcript (“RT”) 1541-

                                   5   1546; 6CT 834-861. Petitioner was convicted of the remaining charges except for Count 5

                                   6   (assault with the rock sculpture), for which he was convicted of misdemeanor assault as a lesser

                                   7   included offense. 7CT 1325-1329.

                                   8           The trial court found that Petitioner had two prior serious felony convictions, including

                                   9   strike convictions under California’s Three Strikes law for attempted robbery in California in 1981

                                  10   and assault in Montana in 1996. 7CT 1326; 25RT 1691-1694. Petitioner moved to strike the

                                  11   priors under People v. Superior Court (Romero), 13 Cal. 4th 497 (1996), and the trial court

                                  12   granted the motion as to the California conviction, but denied the motion as to the Montana
Northern District of California
 United States District Court




                                  13   conviction. 7CT 1326; 25RT 1691-1694. The trial court sentenced Petitioner to twenty-two

                                  14   years, eight months in state prison. 7CT 1328; 25RT 1691-1701.

                                  15           On May 1, 2015, the California Court of Appeal modified Petitioner’s prison sentence to

                                  16   stay the sentence on Count 9, but otherwise affirmed the judgment on direct appeal. Dkt. No. 43-

                                  17   8, Ex. 7.

                                  18           On August 12, 2015, the California Supreme Court denied review. Dkt. No. 43-8, Ex. 9.

                                  19           On July 25, 2017, Petitioner filed the instant habeas petition in this Court. Dkt. No. 1.

                                  20   Petitioner asserts ten grounds for federal habeas relief, all of which he contends were presented to

                                  21   the California Supreme Court: (1) the trial court committed prejudicial error when it denied his

                                  22   Batson/Wheeler3 motion; (2) Petitioner’s rights to present a defense, confrontation, and cross-

                                  23   examination were violated by the trial court’s exclusion of the victim’s December 2008

                                  24   psychiatric report; (3) Petitioner was prejudiced by the victim’s testimony referring to his

                                  25

                                  26   3
                                         Batson v. Kentucky, 476 U.S. 79, 89 (1986); People v. Wheeler, 22 Cal. 3d 258, 276-77 (1978),
                                  27   disapproved in Johnson v. California, 545 U.S. 162, 168-69 (2005) (holding proper standard for
                                       judging whether prima facie case had arisen was Batson “inference of discriminatory purpose”
                                  28   standard, not California’s Wheeler “strong likelihood” test for successful prima facie showing of
                                       bias).
                                                                                         2
                                             Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 3 of 51




                                   1   custodial status at the time of trial and his prior imprisonment; (4) the trial court erred in admitting

                                   2   evidence of his prior acts of domestic violence; (5) there was insufficient evidence presented at

                                   3   trial to sustain the trial court’s finding that the Montana conviction qualified as a strike under

                                   4   California law; (6) Petitioner was entitled to a jury trial on the question of whether his Montana

                                   5   conviction constituted a strike under California law; (7) sentencing error under California Penal

                                   6   Code § 654; (8) the trial court committed prejudicial error in denying Petitioner’s motion for a

                                   7   new trial in light of newly discovered evidence; (9) cumulative error; and (10) sentencing error on

                                   8   the basis of a “false conviction.”4 Id. at 5-9.5

                                   9            On September 29, 2017, Magistrate Judge Maria-Elena James issued an Order to Show

                                  10   Cause. Dkt. No. 5. The case was then reassigned to this Court. Dkt. No. 8. On December 1,

                                  11   2017, Respondent moved to dismiss the petition as untimely. Dkt. No. 11. The Court denied the

                                  12   motion to dismiss and ordered Respondent to answer the petition on the merits. Dkt. No. 27. An
Northern District of California
 United States District Court




                                  13   answer was filed on May 9, 2019, and a traverse was filed on June 25, 2019. Dkt. Nos. 40, 40-1,

                                  14   47.

                                  15            Petitioner then filed an amended petition that contained only the claim that the California

                                  16   Department of Corrections and Rehabilitation (“CDCR”) erred in calculating his sentence when it

                                  17   failed to remove the five-year enhancement. Dkt. No. 66. On April 29, 2020, the Court denied

                                  18   Petitioner’s request for leave to amend his petition to add the claim of sentencing error raised in

                                  19   Dkt. No. 66 to the claims raised in the operative petition, docketed at Dkt. No. 1. See Dkt. No. 67.

                                  20   The Court’s denial was without prejudice to re-filing after exhausting state court remedies. Id. at

                                  21   3. The Court noted that “Dkt. No. 1 remains the operative petition.” Id.

                                  22   II.      STATEMENT OF FACTS
                                  23            The following factual background is taken from the May 1, 2015 opinion of the California

                                  24

                                  25   4
                                         Respondent argues that Petitioner did not present Claims 7 and 10 to the California Supreme
                                  26   Court, but Respondent never filed a motion to dismiss for failure to exhaust these claims.
                                       Respondent concedes that under 28 U.S.C. § 2254(b)(2), the Court may reach the merits of these
                                  27   claims even if they have not been exhausted. Dkt. No. 40-1 at 36 n.9, 35-36.

                                  28
                                       5
                                        Page number citations refer to those assigned by the Court’s electronic case management filing
                                       system and not those assigned by the parties.
                                                                                       3
                                           Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 4 of 51




                                   1   Court of Appeal:6

                                   2          A. The Victim’s Testimony
                                              The victim testified that Housh continually assaulted her in her home on June 27, 28, and
                                   3          29, 2011.
                                   4          She said that she and Housh had a romantic relationship beginning in July 2009, after she
                                              was separated from her husband for a year. The victim worked as a geologist, but suffered
                                   5          from chronic pain after injuring her back. She was not working and had been mostly on bed
                                              rest for years when she met Housh at a grocery store. She received financial assistance from
                                   6          her husband and father. Housh moved into her San Rafael home in December 2009, and
                                              she supported him financially.
                                   7
                                              The victim said Housh first physically assaulted her at the end of December 2009, after she
                                   8          tried to break up with him. He shoved her into the walls of buildings and threw her to the
                                              ground on an outing to San Francisco. They had consensual sex through the spring of 2010,
                                   9          but he forced her to have sex on a trip to Montana in May of that year. After that, he raped
                                              her twice a week for about a year. The victim suffered her first “really big beating” from
                                  10          Housh on October 26, 2010, when he pinned her on the bed, slapped her on the sides of her
                                              head, and suffocated her with a pillow for half a minute.
                                  11
                                              Prosecution investigator John George said that, when he interviewed the victim, she did not
                                  12          mention the December 2009 incident, or that she was raped in Montana in May 2010.
Northern District of California
 United States District Court




                                  13          The victim reported the October 2010 incident to San Rafael Police Officer Castaneda on
                                              November 2. She went to the police at her mother’s insistence, and told the officer that she
                                  14          did not want to take the case to court because she feared public speaking. Castaneda testified
                                              that the victim reported being punched in the head. When he asked her for a detailed
                                  15          statement, she said she did not want to get Housh in trouble, and that her mother had forced
                                              her to make the report.
                                  16
                                              After the October 2010 incident, Housh’s physical abuse became more frequent and violent.
                                  17          He would hit, slap, and kick her, and then force her to have sex. Housh got his own
                                              apartment in February 2011, but never entirely moved out of the victim’s home, and they
                                  18          went back and forth between the residences. She was twice “able to get him out of the
                                              house,” but he would “call and call and show up and eventually sweet-talk me into taking
                                  19          him back.” She tried to break up with him at least half a dozen times, but stayed with him
                                              because she was very lonely and isolated, and he was “almost my only human contact” at
                                  20          that time.
                                  21          The victim said that on June 27, 2011, they argued, she told him she was breaking up with
                                              him, and told him to leave her house. He hit her in the head and punched her in the arm.
                                  22          She tried to call 911, but the batteries had been removed from her land-lines, and she could
                                              not find her cell phone. Housh assaulted her for hours, slapping her repeatedly, hitting her
                                  23          in the head, and kicking her in the shins. He karate-chopped her in the neck four or five
                                              times, hit her in the forehead with a stainless steel coffee cup, and twisted and punched her
                                  24          arm. She screamed for help, and ran for the door many times, but he grabbed her and pulled
                                  25
                                       6
                                  26     The Court has independently reviewed the record as required by AEDPA. Nasby v. McDaniel,
                                       853 F.3d 1049, 1055 (9th Cir. 2017). Based on its independent review, the Court finds that it can
                                  27   reasonably conclude that the state appellate court’s summary of facts is supported by the record
                                       and that this summary is therefore entitled to a presumption of correctness, Taylor v. Maddox, 366
                                  28   F.3d 992, 999-1000 (9th Cir. 2004), abrogated on other grounds, Murray v. Schriro, 745 F.3d
                                       984, 1000 (9th Cir. 2014), unless otherwise indicated in this order.
                                                                                          4
                                       Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 5 of 51



                                          her back by the hair. Around 11:00 p.m. or midnight, he dragged her to the bedroom, threw
                                   1      her face down on the bed, held her there, and forced his penis into her anus for five or ten
                                          minutes. She broke free, slid off the bed, and hit her head on the floor. He picked her up,
                                   2      threw her face up on the bed, held her down, and forced his penis into her vagina for about
                                          five minutes. He then dragged her to the bathroom, pushed her into the shower, ordered her
                                   3      to “[w]ash down there,” and watched while she washed her vaginal and anal areas. She
                                          went to bed, he turned on the TV and his computer, and she fell asleep.
                                   4
                                          The victim said that Housh continued hitting her off and on throughout the next day. She
                                   5      had a rock sculpture in the shape of an apple that weighed several pounds, and he repeatedly
                                          dropped it onto her kneecaps from a height of about three feet. He then moved to the other
                                   6      side of the living room, threw the sculpture at her, and hit her with it in the left thigh. While
                                          she was lying in bed that night, he took a pair of embroidery scissors, held them up to her
                                   7      left eye for ten minutes, and said, “I’m going to cut your eye out so no other man will be
                                          interested in you.” When she later curled up into a fetal position on the bed, he punched her
                                   8      in her buttocks. He was sitting at the end of the bed when she went to sleep that night, and
                                          was there when she woke up the next morning.
                                   9
                                          Housh continued hitting her that next day, June 29. He hit her in the head and face, and
                                  10      kicked her legs. When she was lying on the living room sofa, he grabbed her right foot and
                                          jabbed a letter opener into the ends of her toes under her toenails. He used only moderate
                                  11      force, and while it hurt her, the letter opener did not cause any bleeding. She tried to leave
                                          the house on each of the three days, but he prevented her by grabbing her hair. At one point
                                  12      she got part way out the front door and screamed for help, but none came. Housh told her
Northern District of California
 United States District Court




                                          that if she left he would find and kill her.
                                  13
                                          On June 29, the victim and Housh went to the drive-through at a Kentucky Fried Chicken,
                                  14      and continued going to stores and restaurants in the days that followed. When she was
                                          asked why she did not try to escape during any of these excursions she answered, “You
                                  15      know, I had just been through a horrible beating and rape, and all my courage was gone. I
                                          didn’t think I would be able to call the police without him overhearing and stopping me,
                                  16      and I didn’t think I would be able to run without him stopping me.”
                                  17      The victim and Housh went to the home of Housh’s sister, Rosita Swearingen, in Antioch
                                          on July 4, where Swearingen had finished building a swimming pool. Swearingen testified
                                  18      that she noticed a bruise on the victim’s arm, and that the victim said she had bumped into
                                          something. On July 9, the victim and Housh went to a park in Pittsburg for a barbeque with
                                  19      his family attended by about 80 people. Housh’s sister Carmen Jacobs testified that she had
                                          a friendly conversation with the victim at the party. Housh’s cousin Joaquin Cunhs testified
                                  20      that he spoke with her and Housh at the party and invited them to visit his home in Texas.
                                          The victim said “that would be nice,” and seemed to be having a good time at the party.
                                  21      Swearingen and Jacobs said they saw the victim every day or two from June 27 to July 9.
                                          Swearingen never saw her upset or distressed, and Jacobs saw no hint of discord between
                                  22      her and Housh.
                                  23      Melinda Shrock testified for the prosecution as an expert on intimate partner battering. She
                                          explained the reasons why victims of domestic violence delay reporting their abuse. She
                                  24      described strategies used by abusers to control their victims, and the cycle of violence
                                          involved in those relationships. She had spoken with over 5,000 domestic violence victims,
                                  25      and opined that false allegations of such abuse were uncommon.
                                  26      Marcia Blackstock testified for the prosecution as an expert on rape trauma syndrome. She
                                          explained the reasons why victims of sexual assault often delay reporting their abuse.
                                  27
                                          On July 11, with the help of her mother, the victim had the police called to her home and
                                  28      Housh arrested.
                                                                                      5
                                       Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 6 of 51




                                   1      B. The Victim’s Psychiatric Condition and Treatment
                                          Dr. Michael Moscowitz was the victim’s treating psychiatrist, and had been treating her
                                   2      since 2002. He testified as an expert on chronic pain and bipolar disorder. He explained
                                          that a person with bipolar disorder is one who has suffered at least one manic episode and
                                   3      one depressive episode. Characteristics of manic episodes include intensely disturbed
                                          interpersonal relationships, excessive pursuit of pleasurable activities, and paranoia. People
                                   4      having a depressive episode often become suicidal. “They don’t have any motivation, they
                                          stay in bed, they cry a lot. They have very little emotional connection to anyone else.”
                                   5
                                          Moscowitz testified that he initially diagnosed the victim with a depressive mood disorder
                                   6      associated with her medical condition, but changed the diagnosis in 2009 to bipolar disorder.
                                          In December 2008, Moscowitz observed that her mood was improving, but she “started
                                   7      accusing people of things and became more and more edgy . . . .” By March 2009, she was
                                          exhibiting manic symptoms, and by May 2009 Moscowitz concluded that she was manic.
                                   8      She stopped eating properly, and became uncharacteristically angry and sexually
                                          promiscuous. She “found herself waking up in places like the bedroom floor, not knowing
                                   9      how she got there.” She said things that did not make any sense, such as “that she was
                                          writing stories about people dying violent deaths who were imposters. . . .” She did not
                                  10      want to take medication, “participated in very dangerous sexual liaisons,” and “really had
                                          kind of gone off the deep end at that point.”
                                  11
                                          The victim testified that she was over “a manic episode” when she met Housh in July 2009,
                                  12      but according to the testimony of Dr. Moscowitz, the episode was ongoing at that time. The
Northern District of California
 United States District Court




                                          victim contacted the police a number times during this manic period. San Rafael Police
                                  13      Officer Adams testified that the victim told him on May 30 that she feared her husband was
                                          tapping her phone and monitoring her calls. Adams said that she contacted him again on
                                  14      June 5, asking whether she should be concerned about terrorism because of files she had
                                          discovered on her computer. The victim testified that the files concerned Islam, and she
                                  15      was worried that her computer had been hacked. She went to the San Rafael Police
                                          Department on August 22 because text messages from Housh led her to believe, mistakenly,
                                  16      that he was trying to steal her identity.
                                  17      Moscowitz thought the manic episode might have been caused by the victim’s abruptly
                                          discontinued use of the numerous medications he had prescribed for her. A urine test in
                                  18      August 2009 showed none of the medications in her system. Her manic episode ended by
                                          September 2, 2009, after she resumed taking some of her medication. After some
                                  19      improvement, she became severely depressed in January 2010, “and then it would come and
                                          go after that.” Moscowitz continued treating the victim, and testified that she had no further
                                  20      manic episodes. In June 2011, she was taking no medications that would have affected her
                                          memory or perceptions.
                                  21
                                          On cross-examination, Moscowitz confirmed that he prescribed the victim Abilify in the
                                  22      summer of 2009 to treat the “paranoia, delusions, grandiosity and hostility” she exhibited,
                                          and that she did not always follow his recommendations with that medication. He said that
                                  23      Abilify helps organize and clear the thoughts of someone who is depressed or manic, but
                                          that the victim was not on Abilify in June 2011. She reported physical, but not sexual, abuse
                                  24      by Housh before the June 2011 incidents. She also reported that her parents threatened to
                                          stop paying her mortgage unless she left Housh.
                                  25
                                          C. Other Evidence
                                  26      Photos were taken of the victim’s bruises when Housh was arrested on July 11. Moscowitz
                                          said that two of her prescribed medications could contribute to bruising, but had not done
                                  27      so in her case. Dr. Ryan O’Connor, an expert in emergency medicine and wound analysis,
                                          testified for the defense about the bruises that could be expected to result from injuries such
                                  28      as those described by the victim.
                                                                                     6
                                       Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 7 of 51




                                   1      D. Kim Doe
                                          Kim Doe testified that she met Housh in 1987 and married him in 1989. They had two
                                   2      unplanned children together. He began to physically abuse her two and one-half months
                                          into their relationship, and hit her almost daily thereafter. “Anything” could set him off.
                                   3      For example, he would hit her “[i]f he found dust on the furniture, dishes in the sink,
                                          anything dirty in the house, kids not bathed or dressed.” She stayed with him because she
                                   4      was afraid of what he would do to her if she left, and she married him because they had
                                          children together and some of her relatives would not interact with him unless they were
                                   5      married. During their relationship, he forced her to have vaginal, anal, and oral sex. She
                                          left him several times, but came back because he said “things would be different, but it never
                                   6      happened.” She divorced him in 1992. In February 2011, she was convicted of a felony
                                          involving the sale of a controlled substance. In April 2011, she contracted an infection that
                                   7      affected her short-term memory.
                                   8      Defense investigator Kristin Lewis testified that when she spoke with Kim in May 2012 and
                                          told her the victim was claiming that Housh sexually abused her, Kim “was very shocked
                                   9      and surprised and said that had never happened to her.” Lewis said Kim also denied having
                                          been sexually abused by Housh when she spoke with her in July 2012. Kim testified she
                                  10      told Lewis that Housh had sexually assaulted her, and was not surprised by the charges
                                          against him “because of the type of person that [he] is.” Prosecution investigator George
                                  11      testified that he had a phone conversation with Kim in November 2011, followed by more
                                          extensive interviews. In the phone call, Kim mentioned being physically but not sexually
                                  12      abused by Housh. But George said he asked her only a general question about their
Northern District of California
 United States District Court




                                          relationship, and did not specifically inquire about sexual abuse.
                                  13
                                          Rosemary H., Kim Doe’s daughter and Housh’s former stepdaughter, lived with Housh
                                  14      when she was ages three to six. Rosemary H. said that Housh slapped, punched, kicked,
                                          and threatened to kill Kim almost every day during that time. On October 16, 2011, she
                                  15      spoke with Housh. He told her that Kim was being subpoenaed to testify, and asked her to
                                          testify against Kim. He said “there would be money involved if I did,” and that he would
                                  16      get it by suing the State of California if he was acquitted in this case. He did not tell her
                                          what her testimony should be.
                                  17
                                          D. C. Doe
                                  18      C. Doe testified that she met Housh at a party 13 years before the trial where she smoked a
                                          lot of marijuana and drank a beer. When she returned and drank her beer after going to the
                                  19      bathroom, it tasted funny. She felt funny, went to lie down in a bedroom, and fell asleep.
                                          When she woke up, Housh was on top of her, penetrating her vagina with his penis. She
                                  20      told him to get off of her, he did, and she left the party.
                                  21      After the party, Housh twice came by the home where C. Doe was living with her boyfriend.
                                          The first time, her boyfriend’s father was working at the house. He saw her fearful reaction
                                  22      when Housh approached, asked Housh to leave, and he left. The second time, C. Doe was
                                          home alone. Housh entered the house, cornered her in a bedroom, and pulled his pants
                                  23      down, but got up from the bed without penetrating her. C. Doe “d[id]n’t know if he heard
                                          a noise or something.” She grabbed a gun by the side of the bed, told him to get out of her
                                  24      house, and he ran away.
                                  25      C. Doe did not report the rape at the party until she found out she was pregnant. She knew
                                          that Housh was the father of the child because she had no other sex with an African-
                                  26      American. When she obtained and renewed a restraining order against Housh, she checked
                                          a box for “stalking,” rather than “rape,” as the reason for the order.
                                  27

                                  28
                                                                                    7
                                          Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 8 of 51



                                              E. Housh’s Alibi
                                   1          Housh’s sisters testified that he was helping to build the pool at Swearengin’s home on the
                                              days of the charged crimes. Swearengin said that she bought the pool at Walmart with a
                                   2          debit card and cash. She could not find a receipt, and her bank could not find a debit card
                                              statement for the purchase. Jacobs was impeached with a 1998 conviction for felony
                                   3          welfare fraud. Housh did not testify.
                                   4   People v. Housh, No. A138873, 2015 WL 1982695, at *1-5 (Cal. Ct. App. May 1, 2015).

                                   5   III.   DISCUSSION
                                   6          A.      Standard of Review
                                   7          A petition for a writ of habeas corpus is governed by the Antiterrorism and Effective Death

                                   8   Penalty Act of 1996 (“AEDPAˮ). This Court may entertain a petition for a writ of habeas corpus

                                   9   “in behalf of a person in custody pursuant to the judgment of a State court only on the ground that

                                  10   he is in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

                                  11   § 2254(a).

                                  12          A district court may not grant a petition challenging a state conviction or sentence on the
Northern District of California
 United States District Court




                                  13   basis of a claim that was reviewed on the merits in state court unless the state court’s adjudication

                                  14   of the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable

                                  15   application of, clearly established Federal law, as determined by the Supreme Court of the United

                                  16   States; or (2) resulted in a decision that was based on an unreasonable determination of the facts in

                                  17   light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d); Williams v.

                                  18   Taylor, 529 U.S. 362, 412-13 (2000). Additionally, habeas relief is warranted only if the

                                  19   constitutional error at issue “‘had substantial and injurious effect or influence in determining the

                                  20   jury’s verdict.’” Penry v. Johnson, 532 U.S. 782, 795 (2001) (quoting Brecht v. Abrahamson, 507

                                  21   U.S. 619, 637 (1993)).

                                  22          Section 2254(d)(1) restricts the source of clearly established Federal law to the Supreme

                                  23   Court’s jurisprudence. “[C]learly established Federal law, as determined by the Supreme Court of

                                  24   the United States” refers to “the holdings, as opposed to the dicta, of [the Supreme] Court’s

                                  25   decisions as of the time of the relevant state-court decision.” Williams, 529 U.S. at 412. A state

                                  26   court decision is “contrary to” clearly established Supreme Court precedent if it “applies a rule

                                  27   that contradicts the governing law set forth in [the Supreme Court’s] cases,” or if it “confronts a

                                  28   set of facts that are materially indistinguishable from a decision of [the Supreme] Court and
                                                                                         8
                                           Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 9 of 51




                                   1   nevertheless arrives at a result different from [its] precedent.” Williams, 529 U.S. at 405-06.

                                   2   “Under the ‘unreasonable application’ clause, a federal habeas court may grant the writ if the state

                                   3   court identifies the correct governing legal principle from [the Supreme] Court’s decisions but

                                   4   unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413. “[A] federal

                                   5   habeas court may not issue the writ simply because that court concludes in its independent

                                   6   judgment that the relevant state-court decision applied clearly established federal law erroneously

                                   7   or incorrectly. Rather, that application must also be unreasonable.” Id. at 411. “A federal court

                                   8   may not overrule a state court for simply holding a view different from its own, when the

                                   9   precedent from [the Supreme Court] is, at best, ambiguous.” Mitchell v. Esparza, 540 U.S. 12, 17

                                  10   (2003).

                                  11             On federal habeas review, AEDPA “imposes a highly deferential standard for evaluating

                                  12   state-court rulings” and “demands that state-court decisions be given the benefit of the doubt.”
Northern District of California
 United States District Court




                                  13   Renico v. Lett, 559 U.S. 766, 773 (2010) (internal quotation marks omitted). In applying the

                                  14   above standards on habeas review, the Court reviews the last reasoned decision by the state court.

                                  15   See Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018); Cannedy v. Adams, 706 F.3d 1148, 1156 (9th

                                  16   Cir.), amended, 733 F.3d 794 (9th Cir. 2013).

                                  17             In its unpublished disposition issued on May 1, 2015, the state appellate court addressed

                                  18   the merits of all but two of Petitioner’s ten claims, Claims 7 and 10, which are unexhausted.7

                                  19   Housh, 2015 WL 1982695, at *5-19. Therefore, the last reasoned decision as to these claims is the

                                  20   California Court of Appeal’s unpublished disposition. See Wilson, 138 S. Ct. at 1192; Canedy,

                                  21   706 F.3d at 1156.

                                  22             The Supreme Court has vigorously and repeatedly affirmed that under AEDPA, there is a

                                  23   heightened level of deference a federal habeas court must give to state court decisions. See Hardy

                                  24   v. Cross, 565 U.S. 65, 66 (2011) (per curiam); Harrington v. Richter, 562 U.S. 86, 97-100 (2011);

                                  25   Felkner v. Jackson, 562 U.S. 594, 598 (2011) (per curiam). As the Court explained, “[o]n federal

                                  26   habeas review, AEDPA ‘imposes a highly deferential standard for evaluating state-court rulings’

                                  27
                                       7
                                  28    As mentioned above, although Petitioner failed to exhaust Claims 7 and 10, the Court may deny
                                       an unexhausted claim on the merits. See 28 U.S.C. § 2254(b)(2).
                                                                                      9
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 10 of 51




                                   1   and ‘demands that state-court decisions be given the benefit of the doubt.’” Felkner, 562 U.S. at

                                   2   598 (citation omitted). With these principles in mind, the Court addresses Petitioner’s claims.

                                   3             B.     Petitioner’s Claims
                                   4                    1.      Claim 1: Denial of Batson/Wheeler Motion
                                   5             Petitioner claims that he was denied his right to equal protection because the prosecutor’s

                                   6   peremptory challenge of African-American prospective juror G.W. (hereinafter “G.W.”) was

                                   7   racially motivated, such that the trial court erred in denying his Batson/Wheeler motion. Dkt. No.

                                   8   1 at 5.

                                   9                            a. State Court Opinion
                                  10             The state appellate court described the factual background of this claim as follows:

                                  11             During voir dire, the court noted that Housh is African-American, that the victim is
                                                 Caucasian, and that those facts were irrelevant to the case. Defense counsel made a
                                  12             reference to the book To Kill a Mockingbird in connection with past trouble “in the criminal
Northern District of California




                                                 justice system with handling black versus white crimes,” and asked whether people
 United States District Court




                                  13             continued to “carry their resentments about race into the jury box.” G.W. was the only
                                                 prospective African-American juror seated in the jury box for questioning.
                                  14
                                                 G.W. recalled, in connection with To Kill a Mockingbird, hearing adults when she was
                                  15             growing up discussing whether an African-American man could get a fair trial, especially
                                                 in the South. However, she said, “that’s 50 years ago, and I think there’s been a lot of
                                  16             positive changes since then.” She had “come to respect” the criminal justice system, citing
                                                 her experiences watching Law & Order, and having friends who had brushes with the law.
                                  17             She said that she would have no racial bias in favor of Housh, adding that she thought she
                                                 would have voted to convict O.J. Simpson if she had been a juror in his case. She had sat
                                  18             on two juries, one in a criminal case, and verdicts were reached in those cases.
                                  19             G.W. grew up as an “Army brat,” and was an Air Force veteran. She had retired the year
                                                 before from the Department of Veteran Affairs Medical Center in San Francisco, where she
                                  20             worked primarily as an individual counselor and group therapist. She trained for that work
                                                 in the Air Force, went to work for the VA, and completed her training by taking psychology
                                  21             classes at night and earning a college degree. Her work involved diagnosing mental health
                                                 problems and determining the veracity of people she counseled.
                                  22
                                                 The admissibility of the victim’s bipolar disorder was being debated at the time of voir dire,
                                  23             and the court had not ruled on it. The prosecution exercised a peremptory challenge against
                                                 another prospective juror, M.H., who was a retired psychiatric nurse, immediately before
                                  24             G.W. was seated in the jury box. In response to defense questioning, M.H. said she often
                                                 had to judge patients’ credibility, and acknowledged feeling sympathy for them. When the
                                  25             prosecutor asked M.H. whether she could put aside her specialized knowledge if called upon
                                                 to evaluate a doctor’s expert opinion in the case, she answered, “[T]hat’s part of the whole
                                  26             thing that we do, is that you have to sift through the material and see what’s there.”
                                  27             When G.W. was questioned by the court, she noted that M.H.’s “professional experiences
                                                 are pretty much similar” to hers, and “wonder[ed] how I would answer some of those
                                  28             questions that [were] directed towards her.” The prosecutor asked G.W., “Do you feel
                                                                                           10
                                        Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 11 of 51



                                             comfortable with . . . putting aside your expertise on any of the matters that we have
                                   1         discussed and listening to the expert, if there is one, testify based on what their expertise
                                             is?” G.W. answered, “Yes, I do.”
                                   2
                                             The prosecutor did not initially excuse G.W. After she was questioned, both sides exercised
                                   3         peremptory challenges against other jurors, and the parties passed on further challenges. It
                                             appeared at that point that only alternate jurors remained to be selected, but then one of the
                                   4         jurors was excused for cause, and the court recessed for lunch. When court reconvened, the
                                             court noted that G.W. was absent, and voir dire resumed. When peremptory challenges
                                   5         resumed, the prosecutor excused G.W., and the defense made a Batson/Wheeler motion.
                                   6         The court observed that excusing G.W. was consistent with the prosecution’s pattern of
                                             excusing jurors with mental health experience, including M.H. and two other prospective
                                   7         jurors. One had worked as a mental health counselor in the psychiatric unit of Marin
                                             General Hospital for the last 13 years. He had taken a lot of psychology courses, and his
                                   8         job was to “help counsel and stabilize people that come in under some mental health crisis,
                                             whether they are bipolar, schizophrenic.” As with G.W. and M.H., the prosecutor asked the
                                   9         mental health counselor before excusing him whether he could put aside his professional
                                             knowledge and experience when he evaluated expert testimony in the case. The other
                                  10         excused juror with mental health experience worked as a life skills coach for people with
                                             mental disabilities. The court pointed out that G.W. had herself noted the similarity between
                                  11         her and M.H. The court found that the two female jurors identified by the defense were not
                                             “similarly situated” to G.W.
                                  12
Northern District of California
 United States District Court




                                             The court found no inference of a discriminatory purpose from the removal of G.W., and
                                  13         thus denied the Batson/Wheeler motion based on defense failure to make a prima facie case,
                                             but invited the prosecutor to state the reasons for her decision. The prosecutor confirmed
                                  14         that her main reasons for excusing G.W. were her education and profession. The prosecutor
                                             explained, among other things: “Initially, when we were passing or challenging jurors, I did
                                  15         pass on [G.W.]. At that point, I had sort of a fight within myself whether or not I wanted to
                                             keep her, because she did appear, initially, to be a reasonable person; however, so did
                                  16         [M.H.]. And upon further reflection over the lunch hour, thinking about it a little bit more,
                                             remembering that she had a psychology bachelor’s degree, the type of people that she
                                  17         worked with, the fact that she might have specialized knowledge in medications, those are
                                             all things that affected my determination as to whether or not to kick her after all.”
                                  18
                                       Housh, 2015 WL 1982695, at *5-7.
                                  19
                                             The state appellate court then denied this claim as follows:
                                  20
                                             We agree with the trial court’s ruling on the Batson/Wheeler motion for a number of reasons.
                                  21
                                             First, and virtually conclusively, the prosecutor’s initial decision to accept G.W. as a juror
                                  22         effectively negated any inference that she was acting on the basis of an improper group bias.
                                             If the prosecutor was bent on excluding African-American jurors, she would have
                                  23         challenged G.W. before the selection of jurors, other than alternates, appeared to be
                                             complete.
                                  24
                                             Second, the record supported the court’s finding that jurors like G.W. with a background in
                                  25         psychology were consistently excused, regardless of race. The defense made no showing
                                             to the contrary. While the Batson/Wheeler inquiry did not reach beyond the first stage, the
                                  26         prosecutor’s explanation for removing G.W. confirmed the court’s identification of a race-
                                             neutral reason for the challenge. Housh argues that G.W. was not similarly situated to M.H.,
                                  27         the juror with whom she was most closely compared, because M.H. said that one of her
                                             children was a court reporter who lived in Marin County. Housh speculates from this
                                  28         statement that M.H.’s child worked in the Marin courts, was familiar with counsel and
                                                                                       11
                                           Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 12 of 51



                                               possibly the trial judge in the case, and may have expressed opinions about them to M.H.
                                   1           Even if all of this conjecture were true, it would not change the fact that M.H. and G.W. had
                                               both worked in mental health and could have been removed for that same reason. No two
                                   2           prospective jurors are exactly alike, and possible additional reasons for excluding M.H. did
                                               not raise an inference that G.W. was excused because of her race.
                                   3
                                               Third, while a prosecutor may excuse a prospective juror “even for arbitrary or idiosyncratic
                                   4           reasons” as long as they are nondiscriminatory (People v. Lenix (2008) 44 Cal. 4th 602,
                                               613), the reason given here—that prospective jurors’ backgrounds in psychology could
                                   5           color their perceptions of testimony on that subject—was similar to those that have been
                                               recognized as valid grounds for peremptory challenges. (See, e.g., People v. Landry (1996)
                                   6           49 Cal. App. 4th 785, 790 [“‘very bad experiences’” with jurors who had a background in
                                               psychiatry or psychology]; People v. Gutierrez (2002) 28 Cal. 4th 1083, 1124 [concern that
                                   7           juror “would place too much weight on the opinion testimony of psychologists”]; see also
                                               People v. Streeter (2012) 54 Cal. 4th 205, 225, citing People v. Clark (2011) 52 Cal. 4th
                                   8           856, 907 [“peremptory challenge properly based on juror’s experience in counseling or
                                               social services”].)
                                   9
                                               Finally, Housh made only a weak prima facie showing of unlawful group bias. He could
                                  10           point to only G.W. as an allegedly improper challenge. “‘[E]ven the exclusion of a single
                                               prospective juror may be the product of an improper group bias. As a practical matter,
                                  11           however, the challenge to one or two jurors can rarely suggest a pattern of impermissible
                                               exclusion.’” (People v. Bell (2007) 40 Cal. 4th 582, 598.) Moreover, Housh identified no
                                  12           similarities between G.W. and the two other jurors he alleged were comparable, and retained
Northern District of California




                                               by the prosecution, other than age and gender, unexplained equivalent “background,”
 United States District Court




                                  13           “reactions,” and “reasoning,” and the fact that those jurors, like G.W., said that race would
                                               not enter into their decisions. Given the generality of these claims, deference to the trial
                                  14           court’s opportunity to observe the other jurors is particularly appropriate. (People v. Holt,
                                               supra, 15 Cal. 4th at p. 651.)
                                  15
                                               The Batson/Wheeler motion was correctly denied.
                                  16
                                       Id. at *7-8.
                                  17
                                                              b. Applicable Federal Law
                                  18
                                               The use of peremptory challenges by either the prosecution or defense to exclude
                                  19
                                       cognizable groups from a jury may violate the Equal Protection Clause. See Georgia v.
                                  20
                                       McCollum, 505 U.S. 42, 55-56 (1992). The Supreme Court has held that the Equal Protection
                                  21
                                       Clause forbids the challenging of potential jurors solely on account of their race. See Batson v.
                                  22
                                       Kentucky, 476 U.S. 79, 89 (1986).8 Batson permits prompt rulings on objections to peremptory
                                  23
                                       challenges under a three-step process:
                                  24
                                               First, the defendant must make a prima facie showing that the prosecutor exercised a
                                  25
                                       peremptory challenge based on race “by showing that the totality of the relevant facts gives rise to
                                  26
                                  27
                                       8
                                  28    The California procedural counterpart to Batson is People v. Wheeler, 22 Cal. 3d 258 (1978).
                                       See McDaniels v. Kirkland, 813 F.3d 770, 773 (9th Cir. 2015) (en banc).
                                                                                      12
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 13 of 51




                                   1   an inference of discriminatory purpose.” Batson, 476 U.S. at 93-94.

                                   2            Second, if this showing is made, the burden then shifts to the prosecutor to offer a race-

                                   3   neutral explanation for the strike. Id. at 97; Wade v. Terhune, 202 F.3d 1190, 1195 (9th Cir.

                                   4   2000).

                                   5            Finally, the trial court must determine whether the defendant has carried his burden of

                                   6   proving purposeful discrimination. Id. at 98; Wade, 202 F.3d at 1195; Green v. Lamarque, 532

                                   7   F.3d 1028, 1030 (9th Cir. 2008) (“Third, if the prosecutor offers a race-neutral explanation, the

                                   8   trial court must decide whether the defendant has proved the prosecutor’s motive for the strike was

                                   9   purposeful racial discrimination.”). To fulfill its duty, “the trial court must evaluate the

                                  10   prosecutor’s proffered reasons and credibility under ‘the totality of the relevant facts,’ using all the

                                  11   available tools including its own observations and the assistance of counsel.” Mitleider v. Hall,

                                  12   391 F.3d 1039, 1047 (9th Cir. 2004); Lewis v. Lewis, 321 F.3d 824, 831 (9th Cir. 2003). “As part
Northern District of California
 United States District Court




                                  13   of its evaluation of the prosecutor’s reasoning, the court must conduct a comparative juror

                                  14   analysis—that is, it must ‘compare African American panelists who were struck with those non-

                                  15   African American panelists who were allowed to serve.’” Jamerson v. Runnels, 713 F.3d 1218,

                                  16   1224 (9th Cir. 2013) (quoting Briggs v. Grounds, 682 F.3d 1165, 1170 (9th Cir. 2012)). “The

                                  17   prosecution’s treatment of minority jurors as compared to its treatment of nonminority jurors is

                                  18   among the facts indicative of the presence of a purpose to discriminate.” McDaniels v. Kirkland,

                                  19   813 F.3d 770, 778 (9th Cir. 2015) (en banc) (citing Miller-El v. Dretke (“Miller-El II”), 545 U.S.

                                  20   231, 241 (2005)). Ultimately, the defendant has the burden of persuading the court that the strike

                                  21   was racially motivated. Rice v. Collins, 546 U.S. 333, 338 (2006) (citing Purkett v. Elem, 514

                                  22   U.S. 765, 768 (1995)).

                                  23            Where the state court has failed in its duty to conduct a comparative juror analysis, such an

                                  24   analysis should be undertaken de novo, rather than by remanding the case to the state courts to do

                                  25   so. LaMarque, 532 F.3d at 1031 (citing Miller-El II, 545 U.S. at 241). Once the federal court has

                                  26   undertaken the comparative juror analysis, it must reevaluate the state decision in light of that

                                  27   analysis and any other evidence pointing toward purposeful discrimination in order to determine

                                  28   whether the state was unreasonable in finding the prosecutor’s race-neutral explanations to be
                                                                                         13
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 14 of 51




                                   1   genuine. Castellanos v. Small, 766 F.3d 1137, 1148-51 (9th Cir. 2014). Where a state court

                                   2   conducted an analysis of the characteristics of a dismissed juror and other jurors and determined

                                   3   that the prosecutor did not exercise her peremptory challenges in a discriminatory manner,

                                   4   AEDPA deference applies and a federal court need not undertake comparative analysis de novo.

                                   5   Briggs, 682 F.3d at 1171 n.6.

                                   6           In deciding whether the defendant has made the requisite showing to satisfy the first

                                   7   Batson step, the trial court should “consider all relevant circumstances.” Batson, 476 U.S. at 96.

                                   8   A “pattern of strikes” against black jurors included in the particular venire may give rise to an

                                   9   inference of discrimination. Id. at 97. A defendant satisfies the requirements of Batson’s first step

                                  10   by “producing evidence sufficient to permit the trial judge to draw an inference that discrimination

                                  11   has occurred.” Johnson v. California, 545 U.S. 162, 170 (2005).

                                  12           In evaluating the race-neutral explanation, the court must keep in mind that proof of
Northern District of California
 United States District Court




                                  13   discriminatory intent or purpose is required to show a violation of the Equal Protection Clause.

                                  14   See Hernandez v. New York, 500 U.S. 352, 355-62 (1991) (no discriminatory intent where Latino

                                  15   jurors dismissed because of possible difficulty in accepting translator’s rendition of Spanish

                                  16   language testimony). It should also keep in mind that a finding of discriminatory intent turns

                                  17   largely on the trial court’s evaluation of the prosecutor’s credibility. See Rice, 546 U.S. at 340-41;

                                  18   Lewis, 321 F.3d at 830. Because determinations of credibility and demeanor of the prosecutor and

                                  19   jurors lie “‘peculiarly within [the] trial judge’s province,’” the trial court’s ruling on the issue of

                                  20   discriminatory intent is entitled to great deference and must be sustained unless clearly erroneous.

                                  21   Snyder v. Louisiana, 552 U.S. 472, 476-82 (2008) (quoting Wainwright v. Witt, 469 U.S. 412, 428

                                  22   (1985)); see Felkner v. Jackson, 562 U.S. 594, 596-98 (2011) (per curiam) (reversing court of

                                  23   appeals’ “inexplicable” and “unexplained” finding that proffered race-neutral explanations for

                                  24   peremptory strikes were insufficient to outweigh evidence of purposeful discrimination).

                                  25           A federal habeas court need not dwell on the first step of the Batson analysis if the matter

                                  26   has proceeded to the second or third step. “Once a prosecutor has offered a race-neutral

                                  27   explanation for the peremptory challenges and the trial court has ruled on the ultimate question of

                                  28   intentional discrimination, the preliminary issue of whether the defendant had made a prima facie
                                                                                          14
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 15 of 51




                                   1   showing becomes moot.” Hernandez, 500 U.S. at 359. Once a district court has found intentional

                                   2   discrimination (the third Batson step), it cannot “reevaluate” that finding based simply on a

                                   3   reassessment of the strength of the initial prima facie case. United States v. Esparza-Gonzalez,

                                   4   422 F.3d 897, 906-07 (9th Cir. 2005) (applying Hernandez and a case upon which it relied, U.S.

                                   5   Postal Serv. Bd. of Governors v. Aikens, 460 U.S. 711, 715 (1983)).

                                   6          The findings of the state trial court on the issue of discriminatory intent are findings of fact

                                   7   entitled to the presumption of correctness in federal habeas review. See Purkett v. Elem, 514 U.S.

                                   8   765, 769 (1995). So are the findings of the state appellate court. See Mitleider, 391 F.3d at 1050.

                                   9   Under AEDPA, this means that where a challenge to the state court’s factual determination is

                                  10   based on extrinsic evidence or evidence presented for the first time in federal court, under 28

                                  11   U.S.C. § 2254(e)(1) the state court’s findings of discriminatory intent are presumed sound unless

                                  12   the petitioner rebuts the presumption by clear and convincing evidence. Kesser v. Cambra, 465
Northern District of California
 United States District Court




                                  13   F.3d. 351, 368 n.1 (9th Cir. 2006). Additionally, where review of the state court’s factual

                                  14   determination is based entirely on information that was contained in the state court record, under

                                  15   28 U.S.C. § 2254(d)(2) the federal court must defer to the state court’s conclusion that there was

                                  16   no discrimination unless that finding was “‘based on an unreasonable determination of the facts in

                                  17   light of the evidence presented in the State court proceeding.’” Cook v. LaMarque, 593 F.3d 810,

                                  18   816 (9th Cir. 2010) (citing 28 U.S.C. § 2254(d)(2)) (even though prosecutor gave both persuasive

                                  19   and unpersuasive justifications for strikes, court could not conclude state court’s finding of no

                                  20   discrimination was objectively unreasonable where review of voir dire transcript and juror

                                  21   questionnaires showed the most significant justifications in each case were entirely sound);

                                  22   Kesser, 465 F.3d at 368 (finding state court of appeal’s conclusion that a strike was not racially

                                  23   motivated was unreasonable determination under 28 U.S.C. § 2254(d)(2), and “even satisfie[d] the

                                  24   more demanding standard” of section 2254(e)(1)). Therefore, a federal habeas court can only

                                  25   grant habeas relief “if it was unreasonable to credit the prosecutor’s race-neutral explanations for

                                  26   the Batson challenge.” Rice, 546 U.S. at 338. “[I]n evaluating habeas petitions premised on a

                                  27   Batson violation, ‘our standard is doubly deferential: unless the state appellate court was

                                  28   objectively unreasonable in concluding that a trial court’s credibility determination was supported
                                                                                         15
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 16 of 51




                                   1   by substantial evidence, we must uphold it.’” Jamerson, 713 F.3d at 1225 (citing Briggs, 682 F.3d

                                   2   at 1170). The standard is demanding, but not insatiable. Miller-El II, 545 U.S. at 240. A federal

                                   3   habeas court will not be bound by state court factual findings unsupported in the record or refuted

                                   4   by it, for example. See e.g., Castellanos, 766 F.3d at 1149-50 (concluding that prosecutor’s race-

                                   5   neutral reasons were pretextual after conducting comparative analysis and looking at totality of

                                   6   relevant circumstances); Kesser, 465 F.3d at 358 (granting writ based upon a finding that the state

                                   7   court, in “failing to consider comparative evidence in the record before it that undeniably

                                   8   contradicted the prosecutor’s purported motivations, unreasonably accepted his nonracial motives

                                   9   as genuine”).

                                  10                          c. Analysis
                                  11          Petitioner argues that the trial court committed prejudicial error when it ruled that the

                                  12   exercise of a peremptory challenge against G.W. was race-neutral. Dkt. No. 43-8, Ex. 4 at 49.
Northern District of California
 United States District Court




                                  13   Respondent argues that the state appellate court reasonably concluded that Petitioner failed to

                                  14   make a prima facie showing of discrimination under Batson’s first step, and that there was no

                                  15   purposeful discrimination under Batson’s third step. Dkt. No. 40-1 at 18-23.

                                  16          Because the state courts proceeded to consider the prosecutor’s proffered race-neutral

                                  17   explanations for striking G.W. and determined that the peremptory challenge was not racially

                                  18   motivated, this Court will proceed directly to the ultimate Batson question of whether Petitioner

                                  19   has shown purposeful discrimination. See Hernandez, 500 U.S. at 359.

                                  20          The issue is whether the third element of a prima facie case of discrimination is met,

                                  21   namely whether the circumstances of the case raise an inference that the challenge was based on

                                  22   race. In Batson, the Supreme Court held that, in “deciding whether the defendant has made the

                                  23   requisite showing, the trial court should consider all relevant circumstances,” and noted that a

                                  24   “prosecutor’s questions and statements during voir dire examination and in exercising his

                                  25   challenges may support or refute an inference of discriminatory purpose.” Williams v. Runnels,

                                  26   432 F.3d 1102, 1107 (9th Cir. 2006) (quoting Batson, 476 U.S. at 96-97). The Supreme Court

                                  27   reiterated in Johnson that a defendant may rely on “any other relevant circumstances” to raise an

                                  28   inference of discriminatory purpose. 545 U.S. at 170. The Court thus now turns to the third
                                                                                        16
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 17 of 51




                                   1   Batson step and evaluates whether the state appellate court was objectively unreasonable in

                                   2   making a credibility determination that was supported by substantial evidence, Jamerson, 713

                                   3   F.3d at 1225, and whether there is evidence of purposeful discrimination, see Hernandez, 500 U.S.

                                   4   at 355-62.

                                   5          In evaluating Petitioner’s Batson claim, the Court reviews the state appellate court’s

                                   6   opinion on direct appeal as the last reasoned decision of the state court. Ali v. Hickman, 584 F.3d

                                   7   1174, 1181 n.5 (9th Cir. 2009). The state appellate court’s findings on the issue of discriminatory

                                   8   intent are findings of fact entitled to AEDPA deference under § 2254(d)(2). Briggs, 682 F.3d at

                                   9   1170 and n.4.

                                  10          Here, the state appellate court’s determination that the record supported the trial court’s

                                  11   finding that the prosecutor did not excuse G.W. based on her race was not objectively

                                  12   unreasonable. See Rice, 546 U.S. at 341-42 (even if “[r]easonable minds reviewing the record
Northern District of California
 United States District Court




                                  13   might disagree about the prosecutor’s credibility, . . . on habeas review that does not suffice to

                                  14   supersede the trial court’s credibility determination”). The state appellate court reasonably

                                  15   determined that the prosecutor’s explanation for excusing G.W.—her education and professional

                                  16   background in psychology—was a race-neutral reason, and that the trial court’s finding—that the

                                  17   explanation was genuine and consistent with the prosecutor’s excusal of similarly situated

                                  18   prospective jurors—should be accorded deference. See United States v. Maxwell, 473 F.3d 868,

                                  19   872 (9th Cir. 2007) (inference that juror’s employment might make juror more sympathetic to

                                  20   criminal defendant is a valid, race-neutral reason for striking juror); United States v. Thompson,

                                  21   827 F.2d 1254, 1260 (9th Cir. 1987) (excluding jurors because of their profession is wholly within

                                  22   prosecutor’s prerogative); United States v. Smith, 223 F.3d 554, 569 (7th Cir. 2000) (accepting a

                                  23   prosecutor’s assertion that a “social worker type” on the jury might be too sympathetic to the

                                  24   defendant). In reaching its conclusion, the state appellate court stated as follows:

                                  25          [W]hile a prosecutor may excuse a prospective juror “even for arbitrary or idiosyncratic
                                              reasons” as long as they are nondiscriminatory (People v. Lenix (2008) 44 Cal. 4th 602,
                                  26          613), the reason given here—that prospective jurors’ backgrounds in psychology could
                                              color their perceptions of testimony on that subject—was similar to those that have been
                                  27          recognized as valid grounds for peremptory challenges.
                                  28   Housh, 2015 WL 1982695, at *8.
                                                                                         17
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 18 of 51




                                   1          The state appellate court also conducted a comparative juror analysis as to G.W. and found

                                   2   that “the record supported the [trial] court’s finding that jurors like G.W. with a background in

                                   3   psychology were consistently excused, regardless of race.” Id. at *7. In reaching this

                                   4   determination, the state appellate court noted that the prosecution exercised peremptory challenges

                                   5   on the same basis against three other prospective jurors, including M.H., a retired psychiatric nurse

                                   6   who was excused immediately before G.W. was seated in the jury box. Moreover, while G.W.

                                   7   was the only African-American prospective juror, there is no evidence in the record that the

                                   8   prosecutor selected a non-black juror for the panel to whom the prosecutor’s reasons for striking

                                   9   G.W. applied “just as well.” Cf. Miller-El II, 545 U.S. at 241 (where prosecutor’s reasons for

                                  10   striking a black juror apply “just as well” to a non-black juror who is selected for the panel, “that

                                  11   is evidence tending to prove purposeful discrimination” that should be considered in assessing the

                                  12   genuineness of prosecutor’s proffered explanations).
Northern District of California
 United States District Court




                                  13          Petitioner contends that G.W. was not similarly situated to M.H. because M.H. stated

                                  14   during voir dire that one of her children was a court reporter who lived in Marin County.

                                  15   However, as the state appellate court explained:

                                  16          Housh speculates from this statement that M.H.’s child worked in the Marin courts, was
                                              familiar with counsel and possibly the trial judge in the case, and may have expressed
                                  17          opinions about them to M.H. Even if all of this conjecture were true, it would not change
                                              the fact that M.H. and G.W. had both worked in mental health and could have been removed
                                  18          for that same reason.
                                  19   Housh, 2015 WL 1982695, at *7. Although the prosecutor’s reasons for the strike must relate to

                                  20   the case to be tried, the state court need not believe that “the stated reason represents a sound

                                  21   strategic judgment” to find the prosecutor’s rationale persuasive; rather, it need be convinced only

                                  22   that the justification “should be believed.” Kesser v. Cambra, 465 F.3d 351, 359 (9th Cir. 2006)

                                  23   (en banc) (quoting Hernandez, 500 U.S. at 365). The state court reasonably found that it should.

                                  24   Therefore, the state appellate court reasonably applied clearly established Supreme Court authority

                                  25   which, as the Ninth Circuit has recognized, requires the trial court to assess the plausibility of a

                                  26   prosecutor’s reasons in light of the evidence. See Gonzalez v. Brown, 585 F.3d 1202, 1207 (9th

                                  27   Cir. 2009). In evaluating Petitioner’s Batson claim under AEDPA’s “doubly deferential”

                                  28   standard, it simply cannot be said that “the state appellate court was objectively unreasonable in
                                                                                          18
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 19 of 51




                                   1   concluding that [the] trial court’s credibility determination was supported by substantial

                                   2   evidence . . . .” Briggs, 682 F.3d at 1170 (citing Rice, 546 U.S. at 338-42).

                                   3          Nor was the state court’s denial of this claim based on an unreasonable determination of

                                   4   the facts in light of the evidence presented in the state court proceeding. Under Ninth Circuit

                                   5   authority, habeas relief on a Batson claim is warranted if the state court failed to consider evidence

                                   6   in the record “that undeniably contradicted the prosecutor’s purported motivations,” and the state

                                   7   court “unreasonably accepted his nonracial motives as genuine.” Kesser, 465 F.3d at 358. On

                                   8   habeas review, this Court considers “whether a prosecutor’s justifications are contrary to the

                                   9   evidence in the record, such as being ‘implausible or fantastic,’ based on mischaracterizations of a

                                  10   prospective juror’s testimony, or belied by a comparative juror analysis.” Sifuentes, 825 F.3d at

                                  11   518. “Conversely, we consider whether evidence in the record shows that at least some of the

                                  12   prosecutor’s reasons were ‘permissible and plausible.’” Id. (citing Collins, 546 U.S. at 341).
Northern District of California
 United States District Court




                                  13   Here, the state appellate court directly addressed the third Batson step, conducted a comparative

                                  14   juror analysis as to G.W., and considered other evidence in the trial record in determining that the

                                  15   race-neutral justifications for removing jurors M.H. and G.W. were plausible and supported by the

                                  16   record. Moreover, after reviewing the voir dire transcripts, the state appellate court did not find—

                                  17   and Petitioner does not point to—any other non-African American juror who was similarly

                                  18   situated to G.W. and remained on the jury. The state appellate court determined that Petitioner

                                  19   “identified no similarities between G.W. and the two other jurors he alleged were comparable, and

                                  20   retained by the prosecution, other than age and gender, unexplained equivalent ‘background,’

                                  21   ‘reactions,’ and ‘reasoning,’ and the fact that those jurors, like G.W., said that race would not enter

                                  22   into their decisions.” Housh, 2015 WL 1982695, at *8. Thus, the state appellate court’s finding—

                                  23   that there was no discriminatory intent—was based on a reasonable determination of the facts in

                                  24   light of the evidence presented in the trial court.

                                  25          Petitioner has failed to come forward with clear and convincing evidence to rebut the

                                  26   presumption that the state court’s conclusion was a reasonable one. Nor has he otherwise shown

                                  27   why this Court should accept his interpretation of the record over the trial court’s credibility

                                  28   determination. See Miller-El, 545 U.S. at 240. Therefore, this Court finds reasonable the state
                                                                                             19
                                           Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 20 of 51




                                   1   appellate court’s deference to the trial court’s “opportunity to observe the other jurors.” Housh,

                                   2   2015 WL 1982695, at *8. As such, the state court was reasonable in concluding that the

                                   3   prosecutor was not substantially motivated by discriminatory intent to challenge G.W. See Cook,

                                   4   593 F.3d at 816 (finding state court’s conclusion that strike was not racially motivated was

                                   5   reasonable determination under 28 U.S.C. § 2254(d)(2)).

                                   6           Accordingly, the state appellate court’s rejection of this claim was not based on an

                                   7   unreasonable determination of the facts in light of the evidence presented in the state court

                                   8   proceeding. 28 U.S.C. § 2254(d)(2). Petitioner is not entitled to relief on Claim 1, and it is denied.

                                   9                  2.      Claim 2: Exclusion of Victim’s Psychiatric Report
                                  10           Petitioner next contends that his rights to present a defense, confrontation, and cross-

                                  11   examination were violated by the trial court’s “erroneous restriction on the use of [the victim]’s

                                  12   psychiatric records,” specifically, her psychiatrist Dr. Moskowitz’s December 2008 Psychiatric
Northern District of California
 United States District Court




                                  13   Report.9 Dkt. No. 1 at 5.

                                  14

                                  15
                                       9
                                        Three state law evidence rules were implicated by the trial court’s rulings concerning the
                                       exclusion of evidence relating to the victim (discussed in this section) and the admission of
                                  16   evidence relating to Petitioner (discussed in Claim 4).

                                  17   California Evidence Code § 352 provides: “The court in its discretion may exclude evidence if its
                                       probative value is substantially outweighed by the probability that its admission will
                                  18   (a) necessitate undue consumption of time or (b) create substantial danger of undue prejudice, of
                                       confusing the issues, or of misleading the jury.” Cal. Evid. Code § 352.
                                  19
                                       California Evidence Code § 1101(a) provides the general rule that evidence of a person’s character
                                  20   (such as a prior bad act) is generally inadmissible to prove a defendant’s conduct on a specified
                                       occasion. Cal. Evid. Code § 1101(a). Subsection (b) provides several exceptions to that general
                                  21   rule: “Nothing in this section prohibits the admission of evidence that a person committed a crime,
                                       civil wrong, or other act when relevant to prove some fact (such as motive, opportunity, intent,
                                  22   preparation, plan, knowledge, identity, absence of mistake or accident . . .) other than his or her
                                       disposition to commit such an act.” Cal. Evid. Code § 1101(b).
                                  23
                                       California Evidence Code § 1109 permits the admission of evidence of the petitioner’s offenses
                                  24   involving domestic violence, subject to a balancing test of the evidence’s probative value against
                                       its prejudicial effect, in accordance with section 352. Cal. Evid. Code § 1109(a)(1). Subsection
                                  25   (a)(1) of Section 1109 provides:

                                  26           (a)(1) Except as provided in subdivision (e) or (f), in a criminal action in which the
                                               defendant is accused of an offense involving domestic violence, evidence of the
                                  27           defendant's commission of other domestic violence is not made inadmissible by Section
                                               1101 if the evidence is not inadmissible pursuant to Section 352.
                                  28
                                       Id.
                                                                                         20
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 21 of 51



                                                              a. State Court Opinion
                                   1
                                              The state appellate court described the factual background of this claim and rejected it as
                                   2
                                       follows:
                                   3
                                              B. Exclusion of Dr. Moskowitz’s December 2008 Psychiatric Report
                                   4          Although the court denied the prosecution’s in limine motion to exclude any testimony
                                              about the victim’s mental health, Housh argues that the court erred when it excluded
                                   5          evidence concerning Dr. Moskowitz’s December 16, 2008 notes of her treatment.
                                   6          (1) Record
                                              The court ruled that the defense could present evidence of the victim’s bipolar disorder to
                                   7          show that she was paranoid, delusional, or had problems perceiving or remembering events.
                                              Housh subpoenaed Dr. Moscowitz’s records of her treatment after 2006, and Moscowitz
                                   8          objected to the disclosure. The court agreed to examine the records and determine which
                                              were discoverable. During Moscowitz’s trial testimony, the parties and the court discovered
                                   9          that the court had inadvertently failed to provide the parties with Moscowitz’s December
                                              16, 2008 notes, which read in relevant part as follows:
                                  10
                                              “[The victim] is grinding her teeth. She is writing angry letters to a lot of people. ‘It’s
                                  11          around men and sex.’ The letters are . . . to . . . her father, her husband, her stepfather, ‘men
                                              who have abused me in the past.’ She doesn’t send the letters. A theme is emerging. She
                                  12          feels that her father and stepfather committed ‘covert incest.’ Her father made her be like a
Northern District of California




                                              ‘little wife.’ He would unburden himself of his problems with her. His (sic) father would
 United States District Court




                                  13          tell her of his sexual frustrations. Her mother and father were not together at that time. She
                                              states that her stepfather makes inappropriate remarks about her sexually, causing her
                                  14          mother to make a suicide attempt on one occasion[]. She reveals a subsequent strange
                                              relationship with men. Her stepfather remains sexually inappropriate. A recent episode
                                  15          degenerated into physical violence.”
                                  16          Housh sought to question Moscowitz about these observations, arguing that they exhibited
                                              “fantastical thinking” by the victim “about men and about abuse.” Before trial Housh had
                                  17          asked the court to allow questioning about the victim’s allegedly false claim that, shortly
                                              before she began her relationship with Housh, her stepfather “‘made a pass’ or ‘put his hand
                                  18          up her skirt’ or in some way attempted to touch her genitals.” During discussions on in
                                              limine motions, defense counsel said the stepfather initially denied the allegation, but then
                                  19          said “[i]t happened” and he was “very ashamed” of it. The court excluded the allegation
                                              under Evidence Code section 352, saying, that “it may not be false. And we are not going
                                  20          to have a trial involving the truth of that allegation for the minimal relevance it may have
                                              here.”
                                  21
                                              When the parties were arguing admissibility of the December 2008 report, it emerged that
                                  22          the stepfather admitted trying to kiss her but denied putting his hand up her skirt, and that
                                              the defense had decided not to present evidence of his conduct. After discussion of the
                                  23          December 2008 report, the court said it would allow the defense to question the victim about
                                              her stepfather’s alleged physical violence, but excluded the report unless it could be used to
                                  24          impeach her testimony on the subject.
                                  25          The court thus prohibited Housh from eliciting testimony about statements in the December
                                              2008 report involving the victim’s husband and father. The court acknowledged that prior
                                  26          false allegations of sexual activity might be admissible, but observed that “this is really
                                              vague stuff in here about letters she’s writing, sending to nobody.” The court noted that the
                                  27          report did not specify any abuse by the victim’s husband, and mentioned nothing more than
                                              inappropriate remarks by her father. The court told the defense: “[I]f you had evidence that
                                  28          she was delusional and thinking other people have abused her, that might be fair and
                                                                                         21
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 22 of 51



                                              relevant, but this single paragraph in the medical report doesn’t leave us with that
                                   1          conclusion. It only leaves us with speculation . . . . I think under Evidence Code section
                                              352, I have let you go into quite a bit about her bipolar disorder and other delusional
                                   2          thoughts that she might have had in the past. I don’t think that this paragraph opens the
                                              door to anything else at this point in time. [¶] So I will preclude you from asking Dr.
                                   3          Moskowitz about her letters or her statements there. I think the prejudice to the People
                                              outweighs any probative value.”
                                   4
                                              Housh moved the next day for reconsideration of this evidentiary ruling, supported by
                                   5          reports of defense investigator Lewis. Lewis stated that she spoke with the victim’s father,
                                              and that he denied sexually, physically, or emotionally abusing her. Lewis said she spoke
                                   6          with her husband, who also denied any such abuse. The husband said the father abused the
                                              victim “emotionally,” but never sexually or physically. The court reaffirmed its prior ruling,
                                   7          stating, “I don’t see anything in here that gives rise to even a hint that there is a potential
                                              conclusion that [she] made false allegations. What we have here is a medical report in which
                                   8          she tells the doctor that she wrote letters to nobody, for nobody that were delivered to
                                              nobody. They seem to be some sort of letters that she wrote to vent . . . . [¶] . . . [¶] I
                                   9          maintain that under Evidence Code section 352 . . . there’s no probative value, and the
                                              unfairness in terms of the speculation that would be invited against the alleged victim here
                                  10          is undue prejudice and supports my ruling of yesterday.”
                                  11          The defense did not call the victim as a witness to question her about her stepfather’s alleged
                                              physical violence.
                                  12
Northern District of California




                                       Housh, 2015 WL 1982695, at *8-9.
 United States District Court




                                  13
                                              The state appellate court then set forth the relevant state and federal law, and it denied this
                                  14
                                       claim as follows:
                                  15
                                              (2) Analysis
                                  16          A court has “‘broad discretion’ under Evidence Code section 352 ‘to exclude even relevant
                                              evidence “if its probative value is substantially outweighed by the probability that its
                                  17          admission will . . . create substantial danger of undue prejudice, o[f] confusing the issues,
                                              or of misleading the jury.” ’ ” (People v. Merriman (2014) 60 Cal. 4th 1, 60.) “An appellate
                                  18          court reviews a court’s rulings regarding relevancy and admissibility under Evidence Code
                                              section 352 for abuse of discretion. [Citation.] We will not reverse a court’s ruling on such
                                  19          matters unless it is shown ‘“the trial court exercised its discretion in an arbitrary, capricious,
                                              or patently absurd manner that resulted in a manifest miscarriage of justice.”’ [Citation.]”
                                  20          (Id. at p. 74; see also People v. Vargas (2001) 91 Cal. App. 4th 506, 545, 543 [trial courts
                                              “have wide discretion in determining the relevancy of evidence”; no abuse of discretion
                                  21          under Evid. Code, § 352 unless court “ ‘ “exceeds the bounds of reason, all of the
                                              circumstances considered” ’ ”].)
                                  22
                                              There was no abuse of discretion here, and no violation of Housh’s constitutional rights
                                  23          (see, e.g., People v. Abilez (2007) 41 Cal. 4th 472, 503 [discretionary evidentiary ruling did
                                              not violate right to present a defense]; People v. Gurule (2002) 28 Cal. 4th 557, 620
                                  24          [ordinary rules of evidence generally do not infringe on the right to present a defense;
                                              rejecting argument that restricted cross-examination violated rights to confrontation, due
                                  25          process, and a fair trial]; People v. Cunningham (2001) 25 Cal. 4th 926, 999 [exclusion of
                                              defense evidence on a subsidiary point is not a deprivation of due process]).
                                  26
                                              The court could reasonably conclude that the December 2008 report had negligible
                                  27          probative value. The report named three alleged abusers: the victim’s stepfather, father,
                                              and husband. The defense declined to explore allegations involving the stepfather and, as
                                  28          the court pointed out, the report referred only to inappropriate remarks by the father, and
                                                                                         22
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 23 of 51



                                              did not identify any of the abuse that may have been inflicted by the husband. The victim
                                   1          did not send any of the letters describing this alleged abuse. The court could reasonably
                                              conclude that the December 2008 report, without more, would only invite speculation by
                                   2          the jury about the abuse involved and whether it occurred. As the court told the defense: “I
                                              am not curtailing your investigation. You can certainly try to find out if she has made any
                                   3          false allegations against her husband or her father, or other allegations against the stepfather.
                                              But I don’t think that this statement [the December 2008 report], in and of itself, evidences
                                   4          delusional beliefs that something like that happened.”
                                   5          Nor was Housh prejudiced, under any standard, by exclusion of the report. Even if its
                                              admission led to evidence most favorable to the defense—that the victim had made prior
                                   6          false allegations of sexual abuse—such evidence would not have changed the outcome
                                              because the jury did not convict Housh of the sex offenses charged in the case. The jury
                                   7          learned from Dr. Moskowitz and the testimony about the victim’s reports to police during
                                              her 2009 manic episode that she wrote things that made no sense, and was paranoid,
                                   8          delusional, and hypersexual, during that time. Before the parties received the December
                                              2008 report, Moscowitz referred to it saying he had a note indicating that “she was starting
                                   9          to get revved up about then,” becoming “edgy” and “accusing people of things.” Given all
                                              of the evidence about the victim’s manic episode, evidence that she was making delusional
                                  10          allegations in December 2008 could not have significantly affected the jury’s impression of
                                              her.
                                  11
                                       Id. at *9-10.
                                  12
Northern District of California
 United States District Court




                                                              b. Applicable Federal Law
                                  13
                                              A state court’s evidentiary ruling is not subject to federal habeas review unless the ruling
                                  14
                                       violates federal law, either by infringing upon a specific federal constitutional or statutory
                                  15
                                       provision or by depriving the defendant of the fundamentally fair trial guaranteed by due process.
                                  16
                                       See Pulley v. Harris, 465 U.S. 37, 41 (1984); Jammal v. Van de Kamp, 926 F.2d 918, 919-20 (9th
                                  17
                                       Cir. 1991). Furthermore, a violation of a state procedural law does not give rise to a claim
                                  18
                                       cognizable on federal habeas corpus. Estelle v. McGuire, 502 U.S. 62, 67 (1991) (“‘federal habeas
                                  19
                                       corpus relief does not lie for errors of state law’”) (citing Lewis v. Jeffers, 497 U.S. 764, 780
                                  20
                                       (1990)).
                                  21
                                              It is well established that “the Constitution guarantees criminal defendants ‘a meaningful
                                  22
                                       opportunity to present a complete defense,’” Holmes v. South Carolina, 547 U.S. 319, 324 (2006)
                                  23
                                       (quoting Crane v. Kentucky, 476 U.S. 683, 690 (1986)), and “an opportunity for effective cross-
                                  24
                                       examination,” Delaware v. Fensterer, 474 U.S. 15, 20 (1985). But neither right is absolute. There
                                  25
                                       is no requirement “that a defendant must be allowed to put on any evidence he chooses,” LaGrand
                                  26
                                       v. Stewart, 133 F.3d 1253, 1266 (9th Cir. 1998), or to cross-examination “that is effective in every
                                  27
                                       way, and to whatever extent, the defense might wish,” Fensterer, 474 U.S. at 20. States have
                                  28
                                                                                         23
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 24 of 51




                                   1   “broad latitude” to establish rules excluding evidence from criminal trials so long as the rules “are

                                   2   not ‘arbitrary’ or ‘disproportionate to the purposes they are designed to serve,’” United States v.

                                   3   Scheffer, 523 U.S. 303, 308 (1998) (citations omitted), and trial courts retain “wide latitude” to

                                   4   impose reasonable limits on cross-examination “based on concerns about, among other things,

                                   5   harassment, prejudice, confusion of the issues, the witness’ safety, or interrogation that is

                                   6   repetitive or only marginally relevant,” Fensterer, 474 U.S. at 20.

                                   7           A violation of the constitutional right to a meaningful opportunity to present a complete

                                   8   defense, or of the constitutional right to an opportunity to cross-examine witnesses, is not enough

                                   9   for federal habeas relief under § 2254. State prisoners seeking federal habeas relief are not

                                  10   entitled to relief unless the constitutional trial error “‘had substantial and injurious effect or

                                  11   influence in determining the jury’s verdict.’” Brecht, 507 U.S. at 637 (quoting Kotteakos v.

                                  12   United States, 328 U.S. 750, 776 (1946)). In other words, federal habeas relief is limited to
Northern District of California
 United States District Court




                                  13   constitutional error that resulted in “actual prejudice.” Id. (citation omitted).

                                  14                           c. Analysis
                                  15           In Claim 2, Petitioner argues that the trial court violated his rights to present a defense,

                                  16   confrontation, and cross-examination by applying California Evidence Code § 352 to exclude

                                  17   evidence of a December 2008 report by the victim’s psychiatrist in which she reported her

                                  18   husband, father, and stepfather had abused her in the past. Dkt. No. 1 at 5.

                                  19           First, to the extent Claim 2 alleges a violation of state law, such a claim fails because a

                                  20   state evidentiary rule cannot be the basis for federal habeas relief. See Estelle, 502 U.S. at 67-68.

                                  21   As such, Petitioner may not challenge the trial court’s evidentiary ruling on the grounds that it

                                  22   violated the state’s evidence code. See Jammal, 926 F.2d at 919-20. Further, the failure to

                                  23   comply with a state’s rules of evidence is neither a necessary nor sufficient basis for granting

                                  24   federal habeas relief, and the presence or absence of a state law violation is irrelevant. Id.; see

                                  25   also Estelle, 502 U.S. at 67-68.

                                  26           Furthermore, because the Supreme Court has never held that a trial court’s exercise of its

                                  27   discretion to exclude evidence, under a constitutionally sound evidentiary rule, violated a

                                  28   defendant’s constitutional right to present evidence, the state court’s decision cannot be contrary to
                                                                                          24
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 25 of 51




                                   1   or an unreasonable application of established Supreme Court authority. See Moses v. Payne, 555

                                   2   F.3d 742, 758-59 (9th Cir. 2009). Although the Supreme Court has held that various restrictions

                                   3   on a defendant’s ability to cross-examine witnesses may violate the Confrontation Clause, it has

                                   4   never held that the Confrontation Clause entitles a defendant to introduce extrinsic evidence,

                                   5   including the testimony of other witnesses, for impeachment purposes. Nevada v. Jackson, 569

                                   6   U.S. 505, 512 (2013) (per curiam).

                                   7          Here, Petitioner’s proffered evidence was excluded under Section 352, a well-established

                                   8   rule of evidence that permits a court to exercise its discretion in admitting evidence. See Cal.

                                   9   Evid. Code § 352. The rule does not, in and of itself, abridge a defendant’s right to present a

                                  10   defense. Montana v. Egelhoff, 518 U.S. 37, 42 (1996). Because the Supreme Court has not

                                  11   squarely addressed the issue whether a trial court’s exercise of its discretion in this context

                                  12   violates a defendant’s constitutional rights to present a defense or to confront and cross-examine
Northern District of California
 United States District Court




                                  13   witnesses, Petitioner is not entitled to federal habeas relief. Moses, 555 F.3d at 758-60.

                                  14          Even if Petitioner’s claim were cognizable on federal habeas corpus, the state appellate

                                  15   court reasonably rejected it. As discussed above, Petitioner sought to introduce evidence from the

                                  16   December 2008 report of the victim’s allegations of prior abuse by her husband, father, and

                                  17   stepfather, “arguing that they exhibited ‘fantastical thinking’ by the victim ‘about men and about

                                  18   abuse.’” Housh, 2015 WL 1982695, at *8. The trial court allowed Petitioner to pursue the

                                  19   allegations involving the stepfather but Petitioner chose not to do so, thereby leaving only the

                                  20   allegations regarding the husband and father at issue. Id. at *9. In ruling on whether to exclude

                                  21   the evidence as to the remaining allegations, the trial court noted that “the report referred only to

                                  22   inappropriate remarks by the father, and did not identify any of the abuse that may have been

                                  23   inflicted by the husband.” Id. Further, it determined that the victim never sent any of the letters

                                  24   referenced in the report and did not report any of these allegations to law enforcement or other

                                  25   appropriate authority. Id. The trial court thus prohibited Petitioner from eliciting testimony about

                                  26   the allegations in the report involving the husband and father based on their lack of probative

                                  27   value. Id. In reaching this conclusion, the trial court explained it saw nothing in the report “that

                                  28   gives rise to even a hint that there is a potential conclusion that [the victim] made false
                                                                                         25
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 26 of 51




                                   1   allegations.” Id. It also found that the “unfairness in terms of the speculation that would be

                                   2   invited against the alleged victim here is undue prejudice.” Id. In sum, the trial court summarized

                                   3   the proffered evidence as follows: “What we have here is a medical report in which she tells the

                                   4   doctor that she wrote letters to nobody, for nobody that were delivered to nobody. They seem to

                                   5   be some sort of letters that she wrote to vent . . . .” Id. The state appellate court rejected

                                   6   Petitioner’s claim, finding that the trial court could reasonably conclude that the December 2008

                                   7   report had “negligible probative value” and that it, “without more, would only invite speculation

                                   8   by the jury about the abuse involved and whether it occurred.” Housh, 2015 WL 1982695, at *10.

                                   9          The Court finds, based on the record, that the December 2008 report cannot reasonably be

                                  10   construed to establish that the allegations of prior abuse were false so as to constitute evidence

                                  11   “material, and . . . vital to the defense” for purposes of finding constitutional error. Jackson v.

                                  12   Nevada, 688 F.3d 1091, 1096 (9th Cir.2012). At best, the report contained information relevant to
Northern District of California
 United States District Court




                                  13   Petitioner’s defense that the victim fabricated the allegations of abuse. However, a defendant

                                  14   “‘does not have an unfettered right to offer [evidence] that is incompetent, privileged or otherwise

                                  15   inadmissible under standard rules of evidence.’” Egelhoff, 518 U.S. at 42-43. Moreover, as

                                  16   Respondent notes, “the trial court let defense counsel review and investigate Dr. Moskowitz’s

                                  17   December 2008 report, but not delve into some of its details before the jury without a more

                                  18   definite and relevant foundational base. That ruling was reasonable.” Dkt. No. 40-1 at 27. The

                                  19   Court agrees and finds objectively reasonable the state appellate court’s rejection of this claim

                                  20   because the December 2008 report had negligible probative value and was inconclusive as to the

                                  21   key question of whether the allegations were false. Cf. Walters v. McCormick, 122 F.3d 1172,

                                  22   1177 (9th Cir. 1997) (exclusion of tangential, non-probative evidence did not violate due process).

                                  23          The state appellate court also reasonably determined that Petitioner was not prejudiced,

                                  24   “under any standard, by exclusion of the report.” Housh, 2015 WL 1982695, at *10. A violation

                                  25   of the right to present a defense merits habeas relief only if the error was likely to have had a

                                  26   substantial and injurious effect on the verdict. See Brecht, 507 U.S. at 637. That cannot be said

                                  27   here because the jury did not convict Petitioner of the sex offenses charged. Thus, “[e]ven if

                                  28   admission of the report led to evidence most favorable to the defense—that the victim had made
                                                                                          26
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 27 of 51




                                   1   prior false allegations of sexual abuse—such evidence would not have changed the outcome . . . .”

                                   2   Housh, 2015 WL 1982695, at *10. Therefore, any error in excluding the evidence was not

                                   3   prejudicial, and thus was harmless. Brecht, 507 U.S. at 637.

                                   4             Accordingly, Petitioner is not entitled to federal habeas relief on Claim 2, and it is denied.

                                   5                    3.      Claim 3: Victim’s References to Petitioner’s Custodial Status and Prior
                                                                Imprisonment
                                   6
                                                 Petitioner claims the trial court erred when it denied his motions for a mistrial after the
                                   7
                                       victim testified about his custodial status at the time of trial and his prior imprisonment. Dkt. No.
                                   8
                                       1 at 6.
                                   9
                                                                a. State Court Opinion
                                  10
                                                 The state appellate court described the factual background of this claim as follows:
                                  11
                                                 (1) Record
                                  12             The court granted Housh’s motions to exclude any reference to the fact that he was in
Northern District of California
 United States District Court




                                                 custody, to bifurcate the trial of the prior conviction enhancements, and to require the
                                  13             prosecution to advise its witnesses of the court’s rulings on his in limine motions.
                                  14             On direct examination, the victim testified that Housh sent her a letter on April 28, 2012.
                                                 When the prosecutor asked her how she knew the letter was from Housh, she answered: “It
                                  15             has his name as a return address with the address of the Marin County Jail.” The defense
                                                 objected, and the court told the jury to “[d]isregard the location where the defendant—where
                                  16             the Witness stated the mail came from on April 28th of this year.” Defense counsel said, “I
                                                 don’t think that admonition is sufficient,” and asked to be heard outside the presence of the
                                  17             jury. The court said it would take up the matter during the next break.
                                  18             During the break, Housh moved for a mistrial based on violation of the in limine exclusion
                                                 of evidence of his custodial status. The prosecutor apologized for what she said was a
                                  19             “complete accident,” explaining that she expected the victim to authenticate the letter by
                                                 saying that it had Housh’s name on it, and she recognized his handwriting. The prosecutor
                                  20             said she had instructed the victim not to refer to Housh’s prior convictions, but said, “I don’t
                                                 know if I specifically told her not to mention his custody status.”
                                  21
                                                 The court denied the motion for a mistrial, stating: “I don’t think the prejudice to the
                                  22             defendant is substantial, and with an additional curative instruction I think that the prejudice
                                                 can be eliminated and we can assure ourselves that the jury will not consider his custody
                                  23             status for purposes of deciding the issues in this case.”
                                  24             Before the victim’s testimony resumed, the court gave the following admonition: “[L]et me
                                                 remind the jury of the last admonition I gave. [¶] When we neared the end of Ms. Doe’s
                                  25             direct examination, there was some testimony about her receiving a letter with a certain
                                                 return address on it, and I struck that testimony; that is, that return address, and I have
                                  26             ordered and admonished you to not consider that testimony for any purpose. [¶] I will go
                                                 a step further now and admonish you, also, not to speculate in any respect as to the
                                  27             defendant’s whereabouts at the time of that April 28th letter, or, for that matter, any time
                                                 before or after that date. Where he was on that date is completely irrelevant to the issues in
                                  28             this case and . . . your decision-making process. [¶] It has nothing to do with the charges
                                                                                            27
                                        Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 28 of 51



                                             or the elements, and you are to disregard it and not let it affect you in any way. Thank you.”
                                   1
                                             During redirect examination, the prosecutor asked, “Did the defendant ever tell you why he
                                   2         would sodomize you instead of rape you?” The victim answered, “Yeah. He said, I am not
                                             going to put any more bruises on you because I don’t want to go back to prison for a woman.
                                   3         And he said, I am going to sodomized (sic) you every time you fuck up.” (Italics added.)
                                             The defense objected, a recess was called, and Housh moved again for a mistrial, based on
                                   4         the earlier testimony about his custodial status, and the further testimony about his prior
                                             imprisonment. The court denied the mistrial motion, finding that an instruction to the jury
                                   5         to disregard the question and answer that led to the prior prison reference would cure any
                                             significant prejudice to Housh. The judge asked the defense if it wanted him to go “a little
                                   6         bit further,” and instead instruct the jury that the victim “misspoke” when she talked about
                                             Housh going “back” to prison, and have her restate her answer without including that word.
                                   7         Defense counsel asked for the latter remedy, out of concern that an appellate court “would
                                             say that I had an alternative instruction that I failed to use.”
                                   8
                                             After the recess, the court told the jury:
                                   9
                                             “I have another one of my admonishments for you, and I want to reference the last question
                                  10         and answer that were posed of Ms. Doe.
                                  11         “The last question that was posed of Ms. Doe, the answer included a mistake, an error on
                                             the witness’ part, that might have left you with an impression that would be improper.
                                  12
Northern District of California




                                             “The question was: Did the defendant ever tell you why he would sodomize you instead of
 United States District Court




                                  13         rape you.
                                  14         “The answer: Yeah, he said I am not going to put any more bruises on you because I don’t
                                             want to go back to prison for a woman, and then she continued with another portion of the
                                  15         answer.
                                  16         “The word ‘back’ was a mistake, and that is the mistake that might leave you with the
                                             impression, wrongfully so, that the defendant has ever been incarcerated before. You are
                                  17         not to speculate about that. You are not to conclude anything by her mistaken use of the
                                             word ‘back.’
                                  18
                                             “I am going to give her a chance to answer that question again without that mistaken
                                  19         language in a moment so you can hear the answer that she meant to give. It’s important that
                                             you not speculate about the issue . . . that the use of that word might have drawn up in your
                                  20         minds. Don’t speculate about it and simply don’t consider it for any purpose during the
                                             course of the trial or your deliberations.”
                                  21
                                             The victim then testified that defendant said “he didn’t want to put any bruises on me
                                  22         because he didn’t want to go to prison for a woman.”
                                  23   Housh, 2015 WL 1982695, at *10-12.

                                  24         The state appellate court then set forth the relevant law, and it denied this claim as follows:

                                  25         (2) Analysis
                                             “A trial court should grant a mistrial only when a party’s chances of receiving a fair trial
                                  26         have been irreparably damaged,” and we apply “the deferential abuse of discretion standard
                                             to review a trial court ruling denying a mistrial.” (People v. Bolden (2002) 29 Cal. 4th 515,
                                  27         555.) “‘Whether a particular incident is incurably prejudicial is by its nature a speculative
                                             matter, and the trial court is vested with considerable discretion in ruling on mistrial
                                  28         motions.’” (People v. Avila (2006) 38 Cal. 4th 491, 573.)
                                                                                          28
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 29 of 51




                                   1          “A witness’s volunteered statement can, under some circumstances, provide the basis for a
                                              finding of incurable prejudice.” (People v. Ledesma (2006) 39 Cal. 4th 641, 683.) However,
                                   2          the improper subject matter will rarely be “‘of such a character that its effect . . . cannot be
                                              removed by the court’s admonitions.’” (People v. Allen (1978) 77 Cal. App. 3d 924, 935.)
                                   3          Deciding “whether the error can be cured by striking the testimony and admonishing the
                                              jury rests in the sound discretion of the trial court.” (People v. Harris (1994) 22 Cal. App.
                                   4          4th 1575, 1581.) Reversal is required only if it is reasonably probable that the volunteered
                                              comment could have affected the outcome of the trial. (Ibid.)
                                   5
                                              The court here took pains to ensure that the jury would disregard the victim’s passing
                                   6          references to Housh’s custodial status and prior imprisonment. It instructed the jury to
                                              disregard her testimony about Housh being in jail, and had her withdraw her testimony about
                                   7          his imprisonment. It strongly admonished the jury not to consider the potentially prejudicial
                                              evidence, and we must presume that the jury followed those instructions. (People v. Boyette
                                   8          (2002) 29 Cal. 4th 381, 436.) The court could reasonably conclude that its remedial
                                              measures were sufficient to eliminate any significant prejudice Housh could have suffered
                                   9          from the isolated remarks.
                                  10          In this respect, Housh’s case is no different from others where references to the defendant’s
                                              criminality were held to have been harmless. (People v. Collins (2010) 49 Cal. 4th 175,
                                  11          197–199 (Collins) [affirming denial of a mistrial motion where defendant called witness
                                              collect every night “when he was still in Susanville before he got out in December”; the
                                  12          court “did not abuse its discretion in concluding that any prejudicial effect could be cured
Northern District of California




                                              by an admonition”]; People v. Avila, supra, 38 Cal. 4th at pp. 572–574 [witness testified
 United States District Court




                                  13          that he was told “don’t do nothin’, because [the defendant] barely got out of prison . . . [and
                                              was] crazy”; no abuse of discretion in denying a mistrial motion because the court
                                  14          admonished the jury not to consider the testimony for any purpose]; see also, People v.
                                              Valdez (2004) 32 Cal. 4th 73, 122–123 (Valdez) [rejecting claim of prosecutorial
                                  15          misconduct where witness testified that he obtained a picture of the defendant for a photo
                                              lineup when he “went to the jail and found a mug photo”; holding that “an admonition would
                                  16          have cured any prejudice”].)
                                  17          Housh contends that Collins and Valdez are distinguishable because the victim here made
                                              two improper statements, whereas the witnesses in those cases made only one, but that
                                  18          difference is immaterial. Housh argues that Collins is distinguishable because the
                                              prosecutor in this case was guilty of misconduct, whereas the prosecutor in Collins was not.
                                  19          (Collins, supra, 49 Cal. 4th at p. 198 [no misconduct where the defense chose to pursue the
                                              line of questioning that led to the improper testimony].) But there was no prosecutorial
                                  20          misconduct here. Housh writes: “[T]he first motion for mistrial was prompted by the
                                              reference to appellant’s custody status. The error was not inadvertent. The trial court had
                                  21          ordered the prosecutor to inform her witnesses not to discuss appellant’s custody status, and
                                              the prosecutor admitted that she failed to inform [the victim] of the exclusionary order.”
                                  22          However, while the prosecutor admitted she might not have told the victim to avoid
                                              referring to Housh’s custodial status, she said she did advise her not to mention his prior
                                  23          convictions, so the omission as to custodial status appears to have been inadvertent.
                                              Moreover, the questions that produced the improper responses were not specifically aimed
                                  24          at eliciting them. (Compare, Valdez, supra, 32 Cal. 4th at p. 123 [no misconduct where
                                              prosecutor “merely asked [the witness] how he managed to get defendant’s photograph in
                                  25          the photographic lineup, not necessarily where he got the photograph”], with People v.
                                              Friend (2009) 47 Cal. 4th 1, 33 [prosecutor committed misconduct by “directly posing a
                                  26          question [that] violated the trial court’s prior evidentiary ruling”].)
                                  27   Id. at *12-13.

                                  28
                                                                                         29
                                            Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 30 of 51



                                                               b. Applicable Federal Law
                                   1
                                                The admission of evidence is not subject to federal habeas review unless a specific
                                   2
                                       constitutional guarantee is violated or the error is of such magnitude that the result is a denial of
                                   3
                                       the fundamentally fair trial guaranteed by due process. See Henry v. Kernan, 197 F.3d 1021, 1031
                                   4
                                       (9th Cir. 1999); Colley v. Sumner, 784 F.2d 984, 990 (9th Cir.), cert. denied, 479 U.S. 839 (1986).
                                   5
                                                Evidence introduced by the prosecution will often raise more than one inference, some
                                   6            permissible, some not; we must rely on the jury to sort them out in light of the court’s
                                                instructions. Only if there are no permissible inferences the jury may draw from the
                                   7            evidence can its admission violate due process. Even then, the evidence must “be of such
                                                quality as necessarily prevents a fair trial.” Only under such circumstances can it be inferred
                                   8            that the jury must have used the evidence for an improper purpose.
                                   9   Jammal, 926 F.2d at 920 (citation and footnote omitted).10
                                  10            The Supreme Court has never held that the introduction of propensity or other allegedly
                                  11   prejudicial evidence violates due process. See Estelle, 502 U.S. at 68-70. Estelle left this question
                                  12   open. See id. at 75 n.5 (“we express no opinion on whether a state law would violate the Due
Northern District of California
 United States District Court




                                  13   Process Clause if it permitted the use of ‘prior crimes’ evidence to show propensity to commit a
                                  14   charged crime”). When Supreme Court “cases give no clear answer to the question presented, let
                                  15   alone one in [the petitioner’s] favor, ‘it cannot be said that the state court unreasonabl[y] appli[ed]
                                  16   clearly established Federal law.’ Under the explicit terms of § 2254(d)(1), therefore, relief is
                                  17   unauthorized.” Wright v. Van Patten, 552 U.S. 120, 126 (2008) (alterations in original) (citation
                                  18   omitted) (quoting Carey v. Musladin, 549 U.S. 70, 77 (2006), and 28 U.S.C. § 2254(d)(1)). The
                                  19   Ninth Circuit has recognized that the Supreme Court has never held that the introduction of
                                  20   propensity or other allegedly prejudicial evidence violates due process. See Foy v. Gipson, 609 F.
                                  21   App’x 903, 906-07 (9th Cir. 2015) (no habeas relief on claim that admission of propensity
                                  22   evidence showing that defendant assaulted another woman after he assaulted victim in that case
                                  23   violated defendant’s right to due process, because Estelle’s reservation of the question as to
                                  24   whether propensity evidence violates due process “forecloses the conclusion that the state court’s
                                  25
                                       10
                                  26     Jammal is one of the few cases that provides any guidance concerning the introduction of
                                       evidence that might result in fundamental unfairness. The Ninth Circuit continues to use the
                                  27   Jammal “permissible inference” test in habeas cases governed by AEDPA. See, e.g., Noel v.
                                       Lewis, 605 F. App’x 606, 608 (9th Cir. 2015) (admission of gang evidence did not violate due
                                  28   process); Gonzalez v. Knowles, 515 F.3d 1006, 1011 (9th Cir. 2008) (citing Jammal and
                                       concluding that evidence of prior bad acts did not violate due process).
                                                                                        30
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 31 of 51




                                   1   decision was contrary to, or an unreasonable application of, clearly established federal law);

                                   2   Holley v. Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009) (denying habeas relief where trial

                                   3   court’s admission of irrelevant pornographic materials was “fundamentally unfair” under Ninth

                                   4   Circuit precedent but not contrary to, or an unreasonable application of, clearly established Federal

                                   5   law under § 2254(d)); Alberni v. McDaniel, 458 F.3d 860, 865 (9th Cir. 2006) (denying habeas

                                   6   relief on claim that due process was violated by admission of evidence of defendant’s past violent

                                   7   actions and explosive temper to show propensity based on the reservation in Estelle).

                                   8          Even if an evidentiary error is of constitutional dimension, the court must consider whether

                                   9   the error was harmless under Brecht. Dillard v. Roe, 244 F.3d 758, 767 n.7 (9th Cir. 2001).

                                  10                          c. Analysis
                                  11          Petitioner claims that the trial court erred in denying his motions for a mistrial after the

                                  12   victim testified about his custodial status at the time of trial and prior imprisonment. Dkt. No. 1 at
Northern District of California
 United States District Court




                                  13   6. Petitioner also seems to make an additional claim of prosecutorial misconduct based on the

                                  14   prosecutor’s violation of the trial court’s in limine order excluding this evidence. See id.

                                  15          Petitioner cannot demonstrate that the trial court’s denial of his motions for a mistrial was

                                  16   reversible error. The admission of evidence is not subject to federal habeas review unless a

                                  17   specific constitutional guarantee is violated or the error is of such magnitude that the result is a

                                  18   denial of the fundamentally fair trial guaranteed by due process. See Henry, 197 F.3d at 1031;

                                  19   Colley, 784 F.2d at 990. Because the Supreme Court has not yet made a clear ruling that

                                  20   admission of irrelevant or overtly prejudicial evidence constitutes a due process violation, see

                                  21   Estelle, 502 U.S. at 68-70, Petitioner must demonstrate that the evidence in question was so

                                  22   arbitrary or so prejudicial that it rendered the trial fundamentally unfair, see Henry, 197 F.3d at

                                  23   1031; Colley, 784 F.2d at 990. Petitioner fails to do so.

                                  24          Petitioner maintains that he was prejudiced by the victim’s statements regarding his

                                  25   custodial status and prior imprisonment. However, the state appellate court reasonably determined

                                  26   that any possible prejudice from the victim’s statements was cured by the limiting instructions

                                  27   given by the trial judge, explaining that “[t]he court could reasonably conclude that its remedial

                                  28   measures were sufficient to eliminate any significant prejudice Housh could have suffered from
                                                                                         31
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 32 of 51




                                   1   the isolated remarks.” Housh, 2015 WL 1982695, at *12. Juries are presumed to follow a court’s

                                   2   limiting instructions regarding the purposes for which evidence is admitted, Aguilar v. Alexander,

                                   3   125 F.3d 815, 820 (9th Cir. 1997), and Petitioner can point to no evidence indicating that the

                                   4   jurors at his trial ignored the judge’s instruction. In addition, to the extent that Petitioner argues

                                   5   that such testimony regarding his custody status and prior imprisonment was improper propensity

                                   6   evidence, the Supreme Court has left open the question of whether such evidence violates due

                                   7   process. See Estelle, 502 U.S. at 75 n. 5. Based on the Supreme Court’s reservation of this issue

                                   8   as an “open question,” the Ninth Circuit has held that a petitioner’s due process right concerning

                                   9   the admission of propensity evidence is not clearly established as required by AEDPA. Alberni,

                                  10   458 F.3d at 866-67. Therefore, Petitioner is not entitled to habeas relief on this ground.

                                  11          Finally, Petitioner has not demonstrated that the prosecutor engaged in misconduct. The

                                  12   Supreme Court has held that when reviewing a habeas claim of prosecutorial misconduct, the
Northern District of California
 United States District Court




                                  13   relevant inquiry is whether the prosecutor’s actions “‘so infected the trial with unfairness as to

                                  14   make the resulting conviction a denial of due process.’” Darden v. Wainwright, 477 U.S. 168, 181

                                  15   (1986) (citing Donnelly v. DeChristoforo, 416 U.S. 637 (1974). “Moreover, the appropriate

                                  16   standard of review for such a claim on writ of habeas corpus is the narrow one of due process, and

                                  17   not the broad exercise of supervisory power.” Id. (citations omitted). The state appellate court

                                  18   reasonably found that “there was no prosecutorial misconduct here” because “the questions that

                                  19   produced the improper responses were not specifically aimed at eliciting them.” Housh, 2015 WL

                                  20   1982695, at *13. The state appellate court noted that while the prosecutor told the victim not to

                                  21   mention Petitioner’s prior imprisonment, she admitted she might not have told the victim to avoid

                                  22   referring to Petitioner’s custody status. Id. Thus, the court reasonably found that any such

                                  23   omission “appear[ed] to have been inadvertent.” Id. Moreover, because Petitioner cannot show

                                  24   that any alleged misconduct resulted in a trial so unfair that Petitioner was denied due process, he

                                  25   cannot demonstrate that he is entitled to relief. See Darden, 477 U.S. at 181.

                                  26          In sum, the Court denies Petitioner’s entire claim relating to the victim’s statements

                                  27   regarding his custodial status at the time of trial and his prior imprisonment. The rejection of this

                                  28   claim by the state appellate court was neither contrary to nor an unreasonable application of
                                                                                          32
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 33 of 51




                                   1   clearly established Supreme Court authority. Accordingly, Petitioner is not entitled to habeas

                                   2   relief on Claim 3.

                                   3                  4.     Claim 4: Admission of Evidence of Prior Acts of Domestic Violence
                                   4          Petitioner claims that his due process and equal protection rights were violated by the trial

                                   5   court’s admission of evidence of his prior acts of domestic violence under California Evidence

                                   6   Code § 1109 and, in the alternative, that such evidence should have been excluded under

                                   7   California Evidence Code § 352. Dkt. No. 1 at 6.

                                   8                         a. State Court Opinion
                                   9          The state appellate court rejected Petitioner’s claim as follows:

                                  10          D. Evidence of Domestic Violence Against Kim Doe
                                              Housh contends that admission of Kim’s testimony about his domestic violence against her
                                  11          violated his constitutional rights to due process and equal protection, and was an abuse of
                                              discretion under Evidence Code section 352. The court overruled his objection to her
                                  12          testimony, finding that it was admissible under Evidence Code sections 1108 and 1109, and
Northern District of California




                                              under Evidence Code section 1101, subdivision (b) “as showing a common plan or
 United States District Court




                                  13          scheme.”[FN 2].
                                  14                  FN 2: Since Housh was not convicted of the sexual assault charges, he does not
                                                      contest admission of Kim’s testimony under Evidence Code section 1108, which
                                  15                  allows evidence of a propensity to commit such offenses, nor does he challenge
                                                      introduction of C.’s testimony, which was admitted under Evidence Code section
                                  16                  1108.
                                  17          When a defendant is accused of an offense involving domestic violence, Evidence Code
                                              section 1109 provides for admission of other acts of domestic violence by the defendant “if
                                  18          the evidence is not inadmissible pursuant to Section 352.” (Evid. Code, § 1109, subd.
                                              (a)(1).) Evidence of acts occurring more than 10 years before the charged offense is
                                  19          inadmissible “unless the court determines that the admission of this evidence is in the
                                              interest of justice.” (Evid. Code, § 1109, subd. (e).)
                                  20
                                              When Kim’s possible testimony was first discussed, the court tentatively ruled that the
                                  21          evidence was admissible, stating: “The People’s view relating to [Kim] that there is
                                              profound similarity in the present incident is shared with the Court in that we have what is
                                  22          sometimes described as the classic domestic relationship, this courtship followed by a
                                              progression of abuse resulting in physical abuse but, most profoundly, here, culminating
                                  23          ultimately in sexual abuse. [¶] The description is, perhaps, even chilling to see someone
                                              from 20 years ago describing conduct by the defendant that is being described in the present
                                  24          time by the victim in this present case. [T]he similarities carry with it some profound
                                              relevance and highly probative value in this case. [¶] . . . [¶] In my view, the relevance here
                                  25          is so profound that it outweighs the prejudice and under no circumstances can I conclude,
                                              or would I conclude, that the prejudicial value substantially outweighs the probative value.”
                                  26
                                              The court later reaffirmed its tentative ruling, finding Kim’s experiences with Housh
                                  27          “similar, in a chilling way nearly,” to those of the victim, “and those similarities also
                                              counterbalance the age of the case, the age or the remoteness, and the continued alleged
                                  28          pattern here does establish the propensity and the character trait that is at issue here. [¶] So
                                                                                         33
                                            Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 34 of 51



                                                I think that the remoteness does not militate in favor of excluding the evidence.”
                                   1
                                                We agree with the numerous cases that have rejected constitutional challenges such as those
                                   2            Housh raises to Evidence Code section 1109. (See, e.g., People v. Brown (2011) 192 Cal.
                                                App. 4th 1222, 1233, fn. 14; People v. Price (2004) 120 Cal. App. 4th 224, 240; People v.
                                   3            Jennings (2000) 81 Cal. App. 4th 1301, 1309–1313.)
                                   4            We also conclude there was no abuse of discretion under Evidence Code section 352. Housh
                                                argues that “the prior acts were totally dissimilar to the charged crimes.” However, like the
                                   5            victim, Kim testified that Housh did not begin physically abusing her until some months
                                                into their relationship. Like Kim, the victim testified that she eventually suffered such abuse
                                   6            consistently, over an extended period of time. Housh contends that Kim’s abuse was too
                                                remote to be of probative value, but the court considered the passage of time and reasonably
                                   7            found that the “similarities between the prior and current acts . . . balanced out the
                                                remoteness.” (People v. Waples (2000) 79 Cal. App. 4th 1389, 1395.)
                                   8
                                                The evidence of Housh’s abuse of Kim was not unduly prejudicial. Kim’s testimony about
                                   9            the nature of her physical abuse was far less inflammatory than that of the victim. Kim
                                                admitted telling prosecution investigator George that she could not remember much about
                                  10            the assaults, and that “[m]y brain has totally blocked it out.” She did not testify to any
                                                details of the abuse other than saying that he would punch her, “open hand,” and push her
                                  11            up against a wall. When she was asked, “What parts of his body would he use to hurt you?”
                                                she unresponsively answered, “Whatever part he could hit.” The victim, in contrast, was
                                  12            far more explicit. She testified not only to being punched and shoved, but also to being
Northern District of California
 United States District Court




                                                slapped, kicked, pulled by the hair, thrown to the ground, karate-chopped in the neck,
                                  13            suffocated with a pillow, and jabbed under the toenails with a letter opener. The court could
                                                reasonably conclude that the probative value of Kim’s testimony about Housh’s domestic
                                  14            violence would not be substantially outweighed by its prejudicial effect.
                                  15   Housh, 2015 WL 1982695, at *13-14.

                                  16                           b. Applicable Federal Law
                                  17            The applicable federal law is the same as the law discussed at section 3 above entitled,

                                  18   “Claim 3: Victim’s References to Petitioner’s Custodial Status and Prior Imprisonment.” See

                                  19   supra Discussion Part.III.B.3.b.

                                  20                           c.      Analysis
                                  21            Petitioner argues that Kim Doe’s testimony regarding his prior acts of domestic violence

                                  22   was erroneously admitted in violation of his due process and equal protection rights. Dkt. No. 1 at

                                  23   6.

                                  24            Under the binding authorities outlined above, the state appellate court’s rejection of

                                  25   Petitioner’s claim does not warrant granting federal habeas relief under AEDPA, because a

                                  26   California trial court’s admission of evidence pursuant to California Evidence Code § 1109 to

                                  27   show propensity does not violate any principle of clearly established federal law. See Holley, 568

                                  28   F.3d at 1101. While no federal court has specifically ruled on the constitutionality of section
                                                                                          34
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 35 of 51




                                   1   1109, several circuit courts have upheld the use of propensity evidence under Rules 413 and 414

                                   2   of the Federal Rules of Evidence. See, e.g., United States v. Castillo, 140 F.3d 874, 881 (10th Cir.

                                   3   1998); United States v. Mound, 149 F.3d 799, 801 (8th Cir. 1998). The Ninth Circuit has upheld

                                   4   the constitutionality of Rule 414, permitting admission of evidence of similar crimes in child

                                   5   molestation cases. See United States v. LeMay, 260 F.3d 1018, 1024-25 (9th Cir. 2001), cert.

                                   6   denied, 534 U.S. 1166 (2002). The court held in LeMay that Rule 414 is not unconstitutional

                                   7   because it is limited in its function by Rule 403. Id. at 1026-27. Rule 403 directs judges to

                                   8   exclude any evidence submitted under Rule 414 that is substantially more prejudicial than

                                   9   probative. Id. at 1027. The court reasoned that this balancing mechanism eliminates any due

                                  10   process concerns from Rule 414 because, “[a]s long as the protections of Rule 403 remain in place

                                  11   to ensure that potentially devastating evidence of little probative value will not reach the jury, the

                                  12   right to a fair trial remains adequately safeguarded.” Id. at 1026.
Northern District of California
 United States District Court




                                  13          The reasoning of LeMay applies equally to this case because the California rules are

                                  14   analogous to the federal rules. The admission of evidence under section 1109 is limited by section

                                  15   352. See Cal. Evid. Code § 1109(a)(1). Section 352 parallels Rule 403 of the Federal Rules of

                                  16   Evidence because it permits a trial judge to exclude evidence when its probative value is

                                  17   substantially outweighed by its prejudicial effect. See Cal. Evid. Code § 352. As the California

                                  18   Supreme Court held in People v. Falsetta, the requirement under section 352 to balance the

                                  19   prejudicial effect of the evidence against its probative value ensures that evidence admitted under

                                  20   section 1109 will not infringe on the right to a fair trial guaranteed under the Due Process Clause.

                                  21   21 Cal. 4th 903, 913 (1999).

                                  22          Finally, the Supreme Court has never held that the admission of propensity evidence

                                  23   violates the right to due process. See Estelle, 502 U.S. at 75 n.5; Alberni, 458 F.3d at 864-67.

                                  24   Because habeas relief may not be granted unless the state court decision was contrary to, or an

                                  25   unreasonable application of, clearly established federal law as determined by the Supreme Court,

                                  26   see 28 U.S.C. § 2254, and there is no Supreme Court precedent on point, the decision of the state

                                  27   appellate court cannot be said to have contradicted or unreasonably applied clearly established

                                  28   federal law in upholding the constitutionality of section 1109, see Alberni, 458 F.3d at 866-67.
                                                                                         35
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 36 of 51




                                   1   Accordingly, the state appellate court’s decision regarding the admission of Petitioner prior acts of

                                   2   domestic violence was not contrary to, or an unreasonable application of, clearly established

                                   3   Supreme Court precedent. See 28 U.S.C. § 2254(d)(1).

                                   4           Even if Petitioner raised a cognizable claim, habeas relief would still be unavailable

                                   5   because the admission of this evidence was not arbitrary “or so prejudicial that it rendered the trial

                                   6   fundamentally unfair.” Walters v. Maass, 45 F.3d 1355, 1357 (9th Cir. 1995). The admission of

                                   7   evidence violates due process only if there are no permissible inferences that the jury may draw

                                   8   from the evidence. See Jammal, 926 F.2d at 920; see also Terrovona v. Kincheloe, 912 F.2d 1176,

                                   9   1180-81 (9th Cir. 1990) (admission of prior bad act testimony did not violate due process where

                                  10   trial court balanced probative weight against prejudicial effect and gave jury cautionary

                                  11   instruction). The state appellate court rejected Petitioner’s arguments that the evidence should

                                  12   have been excluded because “the prior acts were totally dissimilar to the charged crimes;” that
Northern District of California
 United States District Court




                                  13   Kim Doe’s abuse was too remote to have any real probative value; and that the testimony was

                                  14   unduly prejudicial. Housh, 2015 WL 1982695, at *14. The state appellate court noted that in both

                                  15   incidents, the victims testified that Petitioner’s physical abuse did not begin until some months

                                  16   after their relationships started and thereafter, they both eventually suffered such abuse

                                  17   “consistently, over an extended period of time.” Id. Because the court determined that Kim Doe’s

                                  18   testimony “was far less inflammatory than that of the victim[,]” it concluded that the admission of

                                  19   this evidence was not unduly prejudicial. Id. Finally, the state appellate court found that the trial

                                  20   court “could reasonably conclude that the probative value of Kim [Doe]’s testimony about

                                  21   [Petitioner’s] domestic violence would not be substantially outweighed by its prejudicial effect.”

                                  22   Id. None of these conclusions were arbitrary, and none of the evidentiary rulings deprived

                                  23   Petitioner of a fair trial.

                                  24           In sum, the state appellate court’s decision regarding the admission of Petitioner’s prior

                                  25   acts of domestic violence was not contrary to, or an unreasonable application of, clearly

                                  26   established Supreme Court precedent. See 28 U.S.C. § 2254(d)(1). Accordingly, Petitioner is not

                                  27   entitled to federal habeas relief on Claim 4, and it is denied.

                                  28
                                                                                         36
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 37 of 51



                                                      5.      Claims 5-7 and 10: Sentencing Errors
                                   1
                                              In Claims 5, 6, 7, and 10, Petitioner argues that the trial court committed various
                                   2
                                       sentencing errors. Dkt. No. 1 at 7-9. In Claim 5, Petitioner contends that there was insufficient
                                   3
                                       evidence presented at trial to sustain the trial court’s finding that the Montana conviction qualified
                                   4
                                       as a strike under California law. Id. at 7. In Claim 6, Petitioner argues that a jury, rather than the
                                   5
                                       trial court, should have determined whether the Montana conviction qualified as a strike. Id. In
                                   6
                                       Claim 7, Petitioner argues that the trial court violated California Penal Code § 654 in imposing
                                   7
                                       consecutive sentences for Counts 3, 4, 7, and 8. Id. at 8. Finally, Claim 10 is difficult to decipher,
                                   8
                                       but Petitioner seems to argue that his sentence was enhanced by a “false conviction.” Id. at 9.
                                   9
                                                              a. Claims 7 and 10: Unexhausted Sentencing Claims
                                  10
                                              Respondent points out that “[p]reliminarily, this Court may not grant relief on Claims 7
                                  11
                                       and 10 because they were never presented to the California Supreme Court.” Dkt. No. 40-1 at 35-
                                  12
Northern District of California




                                       36 (citing O’Sullivan v. Boerckel, 526 U.S. 838, 847 (1999) (exhaustion requires presentation to
 United States District Court




                                  13
                                       highest state court where presentation is part of the state’s ordinary appellate procedure); Rose v.
                                  14
                                       Lundy, 455 U.S. 509, 519-520 (1982) (all federal claims in a habeas petition must first be
                                  15
                                       exhausted in the state courts)). However, although Petitioner has failed to exhaust Claims 7 and
                                  16
                                       10, the Court may deny an unexhausted claim on the merits. See 28 U.S.C. § 2254(b)(2).
                                  17
                                              First, as to Claim 7, Petitioner claims that the trial court erred by imposing consecutive
                                  18
                                       sentences for Counts 3, 4, 7, and 8, in violation of Section 654. Specifically, Petitioner contends
                                  19
                                       that the sentence for these counts should be stayed pursuant to Section 654(a), which provides:
                                  20
                                              An act or omission that is punishable in different ways by different provisions of law shall
                                  21          be punished under the provision that provides for the longest potential term of
                                              imprisonment, but in no case shall the act or omission be punished under more than one
                                  22          provision. An acquittal or conviction and sentence under any one bars a prosecution for the
                                              same act or omission under any other.
                                  23
                                       Cal. Penal Code § 654(a). However, a claimed violation of state law, in this case Section 654, is
                                  24
                                       not a valid basis for federal habeas relief. Estelle, 502 U.S. at 67-68; Engle v. Isaac, 456 U.S. 107,
                                  25
                                       119 (1982). Under 28 U.S.C. 2254(a), a writ of habeas corpus is available to a person in custody
                                  26
                                       “only on the basis of some transgression of federal law binding on the state courts.” Middleton v.
                                  27
                                       Cupp, 768 F.2d 1083, 1085 (9th Cir. 1985) (citing Engle, 456 U.S. at 119), cert. denied, 478 U.S.
                                  28
                                                                                         37
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 38 of 51




                                   1   1021 (1986). Even if it is assumed that the trial court misapplied Section 654, the Ninth Circuit

                                   2   has held that the resulting error does not give rise to a cognizable federal claim. Watts v.

                                   3   Bonneville, 879 F.2d 685, 687 (9th Cir. 1989) (claim premised solely on misapplication of Section

                                   4   654 is not cognizable on federal habeas corpus); see also Swarthout v. Cooke, 562 U.S. 216, 218–

                                   5   20 (2011) (alleged violation of state law is not remediable on federal habeas review, even if state

                                   6   law were erroneously interpreted or applied). The Ninth Circuit has also held more generally that

                                   7   “[t]he decision whether to impose sentences concurrently or consecutively is a matter of state

                                   8   criminal procedure and is not within the purview of federal habeas corpus.” Cacoperdo v.

                                   9   Demosthenes, 37 F.3d 504, 507 (9th Cir. 1994). Accordingly, Petitioner is not entitled to relief on

                                  10   Claim 7 because he fails to allege any federal constitutional error.

                                  11          Next, as to Claim 10, Petitioner’s entire statement of this claim in his federal petition,

                                  12   which is difficult to decipher, states as follows:
Northern District of California
 United States District Court




                                  13          Claim [10]: It was not raised in the opening appeal the Court illegally ebhanced [sic] the
                                              sentence in use a false conviction.
                                  14
                                              Supporting Facts: It is doudle [sic] jeopaedy [sic] in using a case that’s dismissed in Oakland
                                  15          Alameda 1981 PC 211 attemped [sic] robbery that dismissed in enhancement to double the
                                              sentence. U.S. Surpeme [sic] Court report #) L ED 2d p596 [4].
                                  16
                                       Dkt. No. 1 at 9. Respondent argues that this Court should reject this claim on the ground that it is
                                  17
                                       in violation of the rule that habeas petitioners are expected to state specific facts which point to the
                                  18
                                       real possibility of constitutional error. Dkt. No. 40-1 at 39. In the alternative, Respondent argues
                                  19
                                       that Claim 10 “is sufficiently clear to show that it presents yet another challenge to [Petitioner’s]
                                  20
                                       sentence, which is not cognizable on federal habeas corpus.” Id. This Court agrees with
                                  21
                                       Respondent on both points.
                                  22
                                              Rule 4 of the Rules Governing Section 2254 in the United States District Courts “explicitly
                                  23
                                       allows a district court to dismiss summarily the petition on the merits when no claim for relief is
                                  24
                                       stated.” Gutierrez v. Griggs, 695 F.2d 1195, 1198 (9th Cir. 1983). The Court construes
                                  25
                                       Respondent’s argument as a motion to dismiss because the facts alleged in Claim 10 do not entitle
                                  26
                                       Petitioner to habeas relief. See O’Bremski v. Maass, 915 F. 2d 418, 420 (9th Cir. 1990) (a habeas
                                  27
                                       petitioner is expected to state facts showing the real possibility of constitutional error). Claim 10
                                  28
                                                                                            38
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 39 of 51




                                   1   thus is dismissed because it fails to state facts that point to a “real possibility of constitutional

                                   2   error.” See id. (quoting Blackledge v. Allison, 431 U.S. 63 (1977)).

                                   3           Moreover, as Respondent pointed out alternatively, federal habeas corpus relief is not

                                   4   available for alleged violations of state sentencing laws. See, e.g., 28 U.S.C. § 2254(a) (federal

                                   5   habeas relief is available only for “a violation of the Constitution or laws or treaties of the United

                                   6   States”); Richmond v. Lewis, 506 U.S. 40, 50 (1992) (the question to be decided on federal habeas

                                   7   corpus is not whether the state committed state-law error but whether the state court’s action was

                                   8   “so arbitrary or capricious” as to constitute an independent violation of the federal constitution).

                                   9   “[S]tate courts are the ultimate expositors of state law,” and a federal habeas court is bound by the

                                  10   state’s construction except when it appears that its interpretation is an obvious subterfuge to evade

                                  11   the consideration of a federal issue. Mullaney v. Wilbur, 421 U.S. 684, 691 (1975); see also

                                  12   Horton v. Mayle, 408 F.3d 570, 576 (9th Cir. 2005). So long as a state sentence “is not based
Northern District of California
 United States District Court




                                  13   upon any proscribed federal grounds such as being cruel and unusual, racially or ethnically

                                  14   motivated, or enhanced by indigency, the penalties for violations of state statutes are matters of

                                  15   state concern.” Makal v. State of Ariz., 544 F.2d 1030, 1035 (9th Cir. 1976). Thus, “[a]bsent a

                                  16   showing of fundamental unfairness, a state court’s misapplication of its own sentencing laws does

                                  17   not justify federal habeas relief.” Christian v. Rhode, 41 F.3d 461, 469 (9th Cir. 1994).

                                  18   Accordingly, Petitioner is also not entitled to relief on Claim 10 because he fails to allege any

                                  19   federal constitutional error.

                                  20                           b.      Claim 5: Sufficiency of Evidence of Montana Prior
                                  21           Petitioner contends that the prosecution’s evidence concerning his conviction in Montana

                                  22   was insufficient to sustain the trial court’s finding that it qualified as a “strike” under California

                                  23   law. Dkt. No. 1 at 7. Even if this claim were cognizable on federal habeas corpus, the state

                                  24   appellate court reasonably denied it.

                                  25                                   i.      State Court Opinion
                                  26           The state appellate court described the factual background of this claim as follows:

                                  27           (1) Record
                                               The information resulting in the Montana conviction charged Housh, then going by the
                                  28           name Carlos Aguilar, with felony assault on August 3, 1996, “in that he purposely or
                                                                                           39
                                        Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 40 of 51



                                             knowingly caused bodily injury to John Alfred Christenson, Jr., by cutting him with a knife,
                                   1         in violation of Section 45–5–202(2), MCA.” The Montana statute provided at the time in
                                             relevant part: “(2) A person commits the offense of felony assault if he purposely or
                                   2         knowingly causes: [¶] (a) bodily injury to another with a weapon; [¶] (b) reasonable
                                             apprehension of serious bodily injury in another by use of a weapon . . . .” (Mont. Code
                                   3         Ann. § 45-5-202) The trial court judgment in the case states that a jury found Housh “guilty
                                             of the offense charged.”
                                   4
                                             He was sentenced in the judgment to serve two years in prison for the assault, and an
                                   5         additional two years under an enhancement statute for use of a weapon in committing the
                                             offense. (Former Mont. Code Ann. § 46-18-221.) The enhancement statute applied to “[a]
                                   6         person who has been found guilty of any offense and who, while engaged in the commission
                                             of the offense, knowingly displayed, brandished or otherwise used a firearm, destructive
                                   7         device, as defined in 45-8-3[3]2(1), or other dangerous weapon.” (State v. Wilson (Mont.
                                             1997) 936 P.2d 316, 317.)
                                   8
                                             The circumstances of the offense are described in a Montana Supreme Court opinion. (State
                                   9         v. Aguilar (Mont. 1999) 983 P.2d 345.) Housh was visiting the home of his ex-wife Kim
                                             and playing with their sons. Christenson, Kim’s boyfriend, was upstairs sleeping. The boys
                                  10         told Housh that Christenson had verbally and physically abused them, and Kim confirmed
                                             the physical abuse. Housh then “confronted Christenson. He asked Christenson to go out
                                  11         onto the porch to talk to him. After some conversation, Housh grabbed Christenson by the
                                             throat and held him against the house. Christenson told Housh that he was cutting him, and
                                  12         Housh responded that ‘that was what he intended to do.’ He then told Christenson that if
Northern District of California
 United States District Court




                                             he ever mistreated his sons again he would kill him. [¶] . . . At trial, Christenson testified
                                  13         that he had a scratch on the neck, and was cut on the thumb. He testified that although he
                                             did not see a knife, Housh had held one to his throat. Housh maintained that he scratched
                                  14         Christenson on the neck with his fingernails, not a knife.”
                                  15         The court reversed Housh’s weapon enhancement under the double jeopardy clause of the
                                             Montana Constitution because it punished him twice for using a weapon. (State v. Aguilar,
                                  16         supra, 983 P.2d at p. 347; see State v. Guillaume (Mont. 1999) 975 P.2d 312, 317 [the
                                             defendant “was subjected to double punishment for use of a weapon: once when the charge
                                  17         was elevated from misdemeanor assault to felony assault, and again when the weapon
                                             enhancement statute was applied”].)
                                  18
                                       Housh, 2015 WL 1982695, at *14-15.
                                  19
                                             The state appellate court then set forth the relevant law, and it denied this claim as follows:
                                  20
                                             (2) Analysis
                                  21         California strike offenses include “any felony in which the defendant personally used a
                                             dangerous or deadly weapon.” (§ 1192.7, subd. (c)(23).) Cutting someone’s throat with a
                                  22         knife plainly qualifies. (See, e.g., People v. Page (2004) 123 Cal. App. 4th 1466, 1468,
                                             1472 [defendant guilty of felony assault with a deadly weapon under § 245, subd. (a)(1)
                                  23         where his accomplice threatened the victim while holding a sharp pencil up to the victim’s
                                             neck].)
                                  24
                                             Housh notes that a defendant could have been convicted of felony assault under paragraph
                                  25         (b) of the Montana statute merely by causing “reasonable apprehension of serious bodily
                                             injury in another by use of a weapon,” rather than “bodily injury to another with a weapon”
                                  26         as provided in paragraph (a), and he cites cases for the proposition that a conviction based
                                             upon an apprehension of serious injury under paragraph (b) did not necessarily require that
                                  27         a weapon actually be used. (State v. Hagberg (Mont. 1996) 920 P.2d 86, 89–90 [victim
                                             reasonably feared serious bodily harm from a weapon before seeing that the defendant was
                                  28         holding a gun] ); (State v. Misner (Mont. 1988) 763 P.2d 23, 25 [victim reasonably feared
                                                                                       40
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 41 of 51



                                              serious bodily harm even though he did not see the defendant waving his gun].)[FN 3] “If
                                   1          the record does not disclose any of the facts of the offense actually committed, the court
                                              will presume the prior conviction was for the least offense punishable under the foreign
                                   2          law.” (People v. Mumm (2002) 98 Cal. App. 4th 812, 816.)
                                   3          FN 3: Housh also relied on State v. Smith (Mont. 2004) 95 P.3d 137 in his opening brief,
                                              but then in his reply brief criticizes the People for discussing the case, arguing that the case
                                   4          is “irrelevant” because it applied an expanded version of the Montana statute enacted after
                                              he was prosecuted.
                                   5
                                              The record here showed beyond a reasonable doubt that Housh was convicted under
                                   6          paragraph (a) of the statute, not (b). He was charged in the information with cutting the
                                              victim with a knife, not merely putting the victim in fear. He was, according to the
                                   7          judgment, convicted of the “offense charged.” The Montana Supreme Court’s opinion
                                              showed that cutting the victim’s throat with a knife was in fact the conduct for which Housh
                                   8          was convicted. Housh admitted scratching the victim’s throat but claimed to have done so
                                              with his fingernails, not a knife. The verdict showed that the jury rejected that claim. The
                                   9          record of the Montana conviction thus established that Housh was convicted of a prior
                                              offense that qualified as a strike under California law.
                                  10
                                              Housh argues that People v. Woodell (1998) 17 Cal. 4th 448 (Woodell), precludes
                                  11          consideration of the facts set forth in the Montana opinion because they were disputed.
                                              Woodell held that “appellate opinions, in general, are admissible as part of the record of
                                  12          conviction that the trier of fact may consider in determining whether a conviction qualifies
Northern District of California




                                              under the sentencing scheme at issue.” (Id. at p. 457.) “If the appellate court did state the
 United States District Court




                                  13          pertinent facts, a trier of fact is entitled to find that those statements accurately reflect the
                                              trial record.” (Ibid.) Woodell cautioned, however, that some appellate opinions might have
                                  14          little probative value. The court “should carefully consider whether the opinion as a whole,
                                              including any factual statements, is probative on whether the conviction was based on a
                                  15          qualifying theory. It should not simply admit any opinion containing relevant factual
                                              statements but only those probative on this specific issue. For example, if the opinion refers
                                  16          to facts in a fashion indicating the evidence was disputed and the factual issue unresolved,
                                              that reference would have little, if any, tendency to show the basis of the conviction and
                                  17          would, alone, not justify admitting the opinion.” (Id. at p. 460 (italics added).) The facts in
                                              the Montana Supreme Court’s opinion were properly considered because they showed that
                                  18          Housh was prosecuted on a qualifying theory, cutting the victim with a knife, and that the
                                              factual dispute over the point, whether the injuries were inflicted with fingernails or a knife,
                                  19          was resolved against him.
                                  20          Housh argues that the court could not consider the facts in the Montana opinion because
                                              they were inadmissible hearsay. However, the facts were admissible for the non-hearsay
                                  21          purpose of determining the crime for which he was convicted. (Woodell, supra, 17 Cal. 4th
                                              at p. 459.) “The Woodell court made clear that appellate opinions introduced as part of the
                                  22          record of conviction to prove a strike may be admitted into evidence even though they may
                                              contain factual statements that are not independently admissible under the hearsay rule . . . .
                                  23          Opinions containing hearsay are admissible because they are not admitted to prove the truth
                                              of the hearsay statements. The question before the fact finder when determining a strike
                                  24          allegation is not whether the defendant actually did the actions the opinion states he did, but
                                              instead is only whether the defendant’s conviction was based on the facts needed to establish
                                  25          a strike.” (In re Richardson (2011) 196 Cal. App. 4th 647, 665–666.)
                                  26   Id. at *15-16.

                                  27                                  ii.     Applicable Federal Law
                                  28          The Due Process Clause “protects the accused against conviction except upon proof
                                                                                         41
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 42 of 51




                                   1   beyond a reasonable doubt of every fact necessary to constitute the crime with which he is

                                   2   charged.” In re Winship, 397 U.S. 358, 364 (1970). A state prisoner who alleges that the

                                   3   evidence in support of his state conviction cannot be fairly characterized as sufficient to have led a

                                   4   rational trier of fact to find guilt beyond a reasonable doubt therefore states a constitutional claim,

                                   5   see Jackson v. Virginia, 443 U.S. 307, 321 (1979), which, if proven, entitles him to federal habeas

                                   6   relief, see id. at 324. The Supreme Court has emphasized that “Jackson claims face a high bar in

                                   7   federal habeas proceedings.” Coleman v. Johnson, 566 U.S. 650, 651 (2012) (per curiam); id. at

                                   8   655 (court of appeals “unduly impinged on the jury’s role as factfinder” and failed to apply

                                   9   deferential standard of Jackson when it engaged in “fine-grained factual parsing” to find evidence

                                  10   insufficient to support petitioner’s conviction). A federal court collaterally reviewing a state court

                                  11   conviction does not decide whether it personally believes that the evidence established guilt

                                  12   beyond a reasonable doubt. Payne v. Borg, 982 F.2d 335, 338 (9th Cir. 1992); see, e.g., Coleman,
Northern District of California
 United States District Court




                                  13   566 U.S. at 656 (“the only question under Jackson is whether [the jury’s finding of guilt] was so

                                  14   insupportable as to fall below the threshold of bare rationality”). The federal court “determines

                                  15   only whether, ‘after viewing the evidence in the light most favorable to the prosecution, any

                                  16   rational trier of fact could have found the essential elements of the crime beyond a reasonable

                                  17   doubt.’” Payne, 982 F.2d at 338 (quoting Jackson, 443 U.S. at 319). Only if no rational trier of

                                  18   fact could have found proof of guilt beyond a reasonable doubt has there been a due process

                                  19   violation. Jackson, 443 U.S. at 324.

                                  20          If confronted by a record that supports conflicting inferences, a federal habeas court “must

                                  21   presume—even if it does not affirmatively appear in the record—that the trier of fact resolved any

                                  22   such conflicts in favor of the prosecution, and must defer to that resolution.” Jackson, 443 U.S. at

                                  23   326. The court may not substitute its judgment for that of the jury. See Coleman, 566 U.S. at 657

                                  24   (court of appeals erred in finding no reasonable basis for jury’s conclusion that petitioner had

                                  25   specific intent to kill victim and force was used simply because there was no testimony describing

                                  26   physical action by petitioner). “‘[I]t is the responsibility of the jury—not the court—to decide

                                  27   what conclusions should be drawn from evidence admitted at trial.’” Parker v. Matthews, 567

                                  28   U.S. 37, 43 (2012) (per curiam) (quoting Cavazos v. Smith, 565 U.S. 1, 2 (2011) (per curiam)
                                                                                         42
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 43 of 51




                                   1   (court of appeals erred by substituting its judgment for that of California jury as to which side’s

                                   2   expert witnesses more persuasively explained cause of death)). Under Jackson’s standard of

                                   3   review, a jury’s credibility determinations are entitled to near-total deference. Bruce v. Terhune,

                                   4   376 F.3d 950, 957 (9th Cir. 2004). Except in the most exceptional of circumstances, Jackson does

                                   5   not permit a federal habeas court to revisit credibility determinations. See id. (credibility contest

                                   6   between victim alleging sexual molestation and defendant vehemently denying allegations of

                                   7   wrongdoing not a basis for revisiting jury’s obvious credibility determination).

                                   8           After AEDPA, a federal habeas court applies the standards of Jackson with an additional

                                   9   layer of deference. Juan H. v. Allen, 408 F.3d 1262, 1274 (9th Cir. 2005). Generally, a federal

                                  10   habeas court must ask whether the operative state court decision reflected an unreasonable

                                  11   application of Jackson to the facts of the case. Coleman, 566 U.S. at 651. To grant relief,

                                  12   therefore, a federal habeas court must conclude that “the state court’s determination that a rational
Northern District of California
 United States District Court




                                  13   jury could have found that there was sufficient evidence of guilt, i.e., that each required element

                                  14   was proven beyond a reasonable doubt, was objectively unreasonable.” Boyer v. Belleque, 659

                                  15   F.3d 957, 964-65 (9th Cir. 2011).

                                  16                                  iii.    Analysis
                                  17           Under California’s Three Strikes law, a defendant convicted of a felony is to receive “an

                                  18   indeterminate term of life imprisonment” if he “has two or more prior felony convictions as

                                  19   defined in subdivision (d).” Cal. Penal Code § 667(e)(2). Subdivision (d) provides, in relevant

                                  20   part:

                                  21           Notwithstanding any other law and for the purposes of subdivisions (b) to (i), inclusive, a
                                               prior conviction of a felony shall be defined as:
                                  22
                                               (1) Any offense defined in subdivision (c) of Section 667.5 as a violent felony or any offense
                                  23           defined in subdivision (c) of Section 1192.7 as a serious Felony in this state. The
                                               determination of whether a prior conviction is a prior felony conviction for purposes of
                                  24           subdivisions (b) to (i), inclusive, shall be made upon the date of that prior conviction and is
                                               not affected by the sentence imposed unless the sentence automatically, upon the initial
                                  25           sentencing, converts the felony to a misdemeanor.
                                  26   Cal. Penal Code § 667(d). In People v. Fuhrman, 16 Cal. 4th 930 (1997), the California Supreme

                                  27   Court rejected an argument that Penal Code § 667(d) is ambiguous because it does not contain an

                                  28   explicit requirement that prior convictions must have been “brought and tried separately.” The
                                                                                         43
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 44 of 51




                                   1   state supreme court explained that:

                                   2           Nothing contained in the foregoing general statutory language suggests that when a
                                               defendant has sustained a prior conviction for an offense designated as a violent or serious
                                   3           felony, the prior conviction may be counted as a strike for purposes of sentencing under the
                                               Three Strikes law only if the prior conviction was for an offense that was “brought and tried
                                   4           separately” from another offense that also qualified as a violent or serious felony.
                                   5   Fuhrman, 16 Cal. 4th at 938. The state supreme court also rejected an argument that the term

                                   6   conviction is used in a nonuniform manner in the Three Strikes law, with the result that the term

                                   7   “prior conviction” in § 667(d) is ambiguous. Id. at 938-40. The state supreme court thus held that

                                   8   more than one strike could arise from a prior case in which multiple felony counts were

                                   9   adjudicated. Id.

                                  10           Whether Fuhrman should apply in Petitioner’s case and whether the use of “prior

                                  11   conviction” in Penal Code § 667(d) is ambiguous are questions of state sentencing law not

                                  12   cognizable on federal habeas corpus. See, e.g., Christian v. Rhode, 41 F.3d 461, 469 (9th Cir.
Northern District of California
 United States District Court




                                  13   1994); Miller v. Vasquez, 868 F.2d 1116, 1118-19 (9th Cir. 1989); see also Sandstrom v. Montana,

                                  14   442 U.S. 510, 516-17 (1979) (the state’s highest court is the final authority on the law of that

                                  15   state). To the extent that Petitioner claims that § 667(d) is unconstitutionally vague and violates

                                  16   due process, that claim fails. The California Supreme Court held in Fuhrman that § 667 “is

                                  17   unambiguous in providing that prior felony convictions need not have been brought and tried

                                  18   separately in order to qualify as strikes,” and for that reason rejected the argument that the statute

                                  19   is vague and fails to provide fair warning as to what constitutes a strike. Id. at 939-40 & n. 9

                                  20   (relying, inter alia, on Kolender v. Lawson, 461 U.S. 352, 357 (1983)). Under Kolender, a penal

                                  21   statute, as drafted and construed by the state courts, must “define the criminal offense with

                                  22   sufficient definiteness that ordinary people can understand what conduct is prohibited and in a

                                  23   manner that does not encourage arbitrary and discriminatory enforcement.” 461 U.S. at 357-58.

                                  24   This Court concludes that the analysis in Fuhrman is neither contrary to nor an unreasonable

                                  25   application of clearly established federal law as set forth in Kolender. Therefore, the Court finds

                                  26   that Petitioner is not entitled to relief on this ground.

                                  27           Accordingly, Petitioner is not entitled to federal habeas relief on Claim 5, and it is denied.

                                  28
                                                                                           44
                                            Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 45 of 51



                                                               c.      Claim 6: Jury Trial on Montana Conviction as Felony Strike
                                   1
                                                Petitioner contends that he was entitled to a jury trial on the question of whether his
                                   2
                                       Montana conviction constituted a strike under California law. Dkt. No. 1 at 7. Again, even were
                                   3
                                       this claim cognizable on federal habeas corpus, the state appellate court reasonably denied it.
                                   4
                                                                       i.      State Court Opinion
                                   5
                                                The state appellate court set forth the relevant state and federal law and denied this claim
                                   6
                                       as follows:
                                   7
                                                F. Right to a Jury Trial on the Montana Prior
                                   8            Housh argues that the court erroneously denied his request to have the jury decide whether
                                                his Montana conviction constituted a strike. In so ruling, the court followed the holding of
                                   9            People v. McGee (2006) 38 Cal. 4th 682, 686, 708–709 (McGee), that a defendant has no
                                                right to a jury trial of that issue under the reasoning of Apprendi v. New Jersey (2000) 530
                                  10            U.S. 466 (Apprendi), or Shepard v. United States (2005) 544 U.S. 13 (Shepard).
                                  11            Housh contends that McGee has been abrogated by the Supreme Court’s decision in
                                                Descamps v. United States (2013) ––– U.S. –––, 133 S. Ct. 2276 (Descamps),11 a case
                                  12            interpreting the Armed Career Criminal Act (ACCA) (18 U.S.C. § 924(e)).
Northern District of California
 United States District Court




                                  13            The ACCA “increases the sentences of certain federal defendants who have three prior
                                                convictions ‘for a violent felony,’ including ‘burglary, arson, or extortion.’ To determine
                                  14            whether a past conviction is for one of those crimes, courts use what has become known as
                                                the ‘categorical approach’: They compare the elements of the statute forming the basis of
                                  15            the defendant’s conviction with the elements of the ‘generic’ crime—i.e., the offense as
                                                commonly understood. The prior conviction qualifies as an ACCA predicate only if the
                                  16            statute’s elements are the same as, or narrower than those of the generic offense.”
                                                (Descamps, supra, 133 S. Ct. at 2281.)
                                  17
                                                A “modified categorical approach” is used “when a prior conviction is for violating a so-
                                  18            called ‘divisible statute.’ That kind of statute sets out one or more elements of the offense
                                                in the alternative—for example, stating that burglary involves entry into a building or an
                                  19            automobile. If one alternative (say, a building) matches an element of the generic offense,
                                                but the other (say, an automobile) does not, the modified categorical approach permits
                                  20            sentencing courts to consult a limited class of documents, such as indictments and jury
                                                instructions, to determine which alternative formed the basis of the defendant’s prior
                                  21            conviction.” (Descamps, supra, 133 S. Ct. at p. 2281.)
                                  22            Descamps noted that the modified categorical approach was properly applied in Shepard,
                                                supra, 544 U.S. 13, which involved a divisible Massachusetts burglary statute that covered
                                  23            entries into boats and cars, as well as the “generic burglary” of entry into a building.
                                                (Descamps, supra, 133 S. Ct. at p. 2284; Shepard, supra, at pp. 15–16.) Shepard held that,
                                  24            to determine whether the defendant had committed a generic burglary, the court could
                                                examine the “terms of the charging document, the terms of a plea agreement or transcript
                                  25            of colloquy between judge and defendant in which the factual basis for the pleas was
                                                confirmed by the defendant, or . . . . some comparable judicial record of this information.”
                                  26            (Shepard at p. 26) However, the court could not examine “police reports or complaint
                                  27
                                       11
                                  28    This Supreme Court case has since been published in the United States Reports: Descamps v.
                                       United States, 570 U.S. 254, 133 S. Ct. 2276 (2013).
                                                                                       45
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 46 of 51



                                              applications” (id. at p. 16) that went “beyond conclusive records made or used in
                                   1          adjudicating guilt” (id. at p. 21). Doing so could lead to “a disputed finding of fact about
                                              what the defendant and state judge must have understood as the factual basis of the prior
                                   2          plea” that implicated the defendant’s jury trial right under Apprendi. (Id. at p. 25.) “The
                                              rule of reading statutes to avoid serious risks of unconstitutionality [citation], therefore
                                   3          counsel[ed the court] to limit the scope of judicial fact finding on the disputed generic
                                              character of a prior plea . . . .” (Id. at pp. 25–26.)
                                   4
                                              Descamps held that the modified categorical approach could not be used “when a defendant
                                   5          was convicted under an ‘indivisible’ statute—i.e., one not containing alternative elements—
                                              that criminalizes a broader swath of conduct than the relevant generic offense.” (Descamps,
                                   6          supra, 133 S. Ct. at pp. 2281, 2283.) In part, such judicial fact finding would implicate the
                                              defendant’s jury trial right. “[T]he court’s finding of a predicate offense . . . would (at the
                                   7          least) raise serious Sixth Amendment concerns if it went beyond merely identifying a prior
                                              conviction. Those concerns, we recognized in Shepard, counsel against allowing a
                                   8          sentencing court to ‘make a disputed’ determination ‘about what the defendant and state
                                              judge must have understood as the factual basis of the prior plea,’ or what the jury in a prior
                                   9          trial must have accepted as the theory of the crime.” (Descamps, supra, at p. 2288.) The
                                              “elements, not facts,” of the crime control whether it qualifies as an ACCA predicate. (Id.
                                  10          at p. 2283.)
                                  11          Descamps does not call into question the trial court’s determination in Housh’s case, or
                                              effectively overrule McGee. Descamps identifies no constitutional concerns with judicial
                                  12          examination of the record of a prior conviction under a divisible statute like the Montana
Northern District of California
 United States District Court




                                              assault law to determine whether the elements of the crime qualified it as a strike.
                                  13
                                              We reject Housh’s claim that Descamps abrogated McGee for the same reasons McGee
                                  14          concluded that Shepard did not disapprove its analysis: “Although the Shepard decision
                                              may suggest that a majority of the high court would view the legal issue presented in the
                                  15          case before us as presenting a serious constitutional issue, the high court’s decision did not
                                              purport to resolve that issue. The issue before the high court in Shepard was resolved as a
                                  16          matter of statutory interpretation, and the court did not purport to decide whether a state is
                                              constitutionally precluded from permitting a court to conduct the kind of examination of the
                                  17          record of a prior criminal proceeding that occurred in the case before us in determining
                                              whether a conviction constitutes a qualifying prior conviction for purposes of enhancements
                                  18          under a state sentencing statute.” (McGee, supra, 38 Cal.4th at p. 708.)
                                  19          The trial court did not engage in impermissible fact-finding to conclude that Housh’s
                                              Montana conviction qualified as a strike under California law. The charging document
                                  20          alleged Housh cut his victim with a knife. The verdict found him guilty as charged.
                                              Permissible review of these documents as provided in Shephard leads to one conclusion.
                                  21          Housh assaulted his victim in the Montana case by cutting him with a knife and not on the
                                              alternate basis of causing an apprehension of serious bodily injury.
                                  22
                                       Housh, 2015 WL 1982695, at *16-17 (footnote added).
                                  23
                                                                      ii.     Analysis
                                  24
                                              Petitioner argues that his Sixth Amendment right to a jury trial regarding his prior
                                  25
                                       conviction, as set forth in Apprendi v. New Jersey, was violated when the state court concluded
                                  26
                                       that his prior conviction in Montana was a serious felony under California law sufficient to
                                  27
                                       constitute a strike. Dkt. No. 1 at 7. Specifically, Petitioner contends that he was entitled to a jury
                                  28
                                                                                         46
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 47 of 51




                                   1   determination as to how the offense underlying that prior conviction—defined by a divisible

                                   2   statute—was committed and whether a weapon was used within the meaning of California law.

                                   3   Id.

                                   4          First, assuming arguendo that the state court erred in finding Petitioner’s prior Montana

                                   5   conviction constituted a serious felony, this would constitute an error of state sentencing law,

                                   6   which does not warrant federal habeas relief. See Estelle, 502 U.S. at 67-68.

                                   7          Second, even if this sentencing error claim were cognizable on federal habeas corpus, the

                                   8   state appellate court reasonably denied this claim and held that Petitioner was not entitled to have

                                   9   a jury determine that his Montana conviction qualified as a strike under California law. Housh,

                                  10   2015 WL 1982695, at *16-17. Under California law, if it is necessary to review the record of a

                                  11   prior criminal proceeding in order to determine whether a prior conviction qualifies under

                                  12   California’s various sentencing enhancement statutes, the responsibility for this inquiry falls upon
Northern District of California
 United States District Court




                                  13   the court, rather than the jury. See McGee, 38 Cal. 4th at 686, 708-709. The California Supreme

                                  14   Court held that the court’s conducting this inquiry does not violate the federal constitutional right

                                  15   to a jury identified in Apprendi. Id. at 685, 714-15 (finding no Apprendi violation in trial court’s

                                  16   reviewing record of prior conviction and determination that prior conviction was a “serious

                                  17   felony” and as such qualified as a strike under California law). While Petitioner argued on appeal

                                  18   that McGee has been abrogated by Descamps v. United States, 570 U.S. 254 (2013), a case

                                  19   interpreting the Armed Career Criminal Act (ACCA) (18 U.S.C. § 924(e)), the state appellate

                                  20   court recognized that Descamps did not overrule McGee or identify any constitutional requirement

                                  21   that a jury must determine whether a California defendant’s prior conviction, whether suffered in

                                  22   California or in another state, qualifies as a felony strike. Housh, 2015 WL 1982695, at *17. No

                                  23   Supreme Court case imposed a requirement that there is a jury right on this question.

                                  24   Accordingly, the state appellate court’s rejection of Petitioner’s claim was neither an unreasonable

                                  25   application of, nor contrary to, clearly established federal law. See Carey, 549 U.S. at 77 (where

                                  26   Supreme Court precedent gives no clear answer to question presented, “it cannot be said that the

                                  27   state court ‘unreasonab[ly] appli[ed] clearly established Federal law’”).

                                  28          Accordingly, Petitioner is not entitled to federal habeas relief on Claim 6, and it is denied.
                                                                                         47
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 48 of 51



                                                      6.     Claim 8: Denial of New Trial Motion
                                   1
                                              Petitioner contends that the trial court committed prejudicial error in denying Petitioner’s
                                   2
                                       motion for a new trial in light of newly discovered evidence. Dkt. No. 1 at 8.
                                   3
                                                             a. State Court Opinion
                                   4
                                              The state appellate court rejected Petitioner’s claim as follows:
                                   5
                                              H. New Trial Motion
                                   6          Finally, Housh contends that the court erred when it denied his motion for a new trial based
                                              on newly-discovered evidence (§ 1181, subd. 8)—a receipt for purchase of a pool at
                                   7          Walmart on June 26, 2011.
                                   8          As we have said, Housh’s sisters testified that he was at Swearengin’s home building a pool
                                              on June 27, 28, and 29, 2011, when he was accused of assaulting the victim. Swearengin
                                   9          said that she bought the pool at Walmart with a debit card and cash, but that she could not
                                              find a receipt, and her bank could not find a debit card statement, for the purchase.
                                  10
                                              According to the declarations of defense counsel and defense investigator Lewis in support
                                  11          of the new trial motion, Swearengin kept receipts for her purchases in a large plastic
                                              container, and they had all looked unsuccessfully through the container for the Walmart
                                  12          receipt before trial. Counsel declared that he had asked Swearengin for the account number
Northern District of California
 United States District Court




                                              of the debit card she used to buy the pool, but she could not provide it. Lewis declared:
                                  13          “After the conclusion of trial, Ms. Swearengin’s elderly mother moved in with Ms.
                                              Swearengin. Ms. Swearengin cleaned out the hallway closet to make room for her mother’s
                                  14          possessions. Ms. Swearengin found the pool receipt in the hallway closet. The receipt was
                                              sitting on the closet shelf underneath the large plastic storage container. The receipt was
                                  15          not stored inside the container as it should have been.”
                                  16          “In ruling on a motion for new trial based on newly discovered evidence, the trial court
                                              considers the following factors: ‘“1. That the evidence, and not merely its materiality be
                                  17          newly discovered; 2. That the evidence be not cumulative merely; 3. That it be such as to
                                              render a different result probable on a retrial of the cause; 4. That the party could not with
                                  18          reasonable diligence have discovered and produced it at trial; 5. That these facts be shown
                                              by the best evidence of which the case admits.” ’ ” (People v. Delgado (1993) 5 Cal. 4th
                                  19          312, 328.) “A new trial motion based on newly discovered evidence is looked upon with
                                              disfavor. We will only disturb a trial court’s denial of such a motion if there is a clear
                                  20          showing of a manifest and unmistakable abuse of discretion.” (People v. Mehserle (2012)
                                              206 Cal. App. 4th 1125, 1151.)
                                  21
                                              The trial court denied Housh’s motion on the grounds that the receipt could have been
                                  22          obtained with reasonable diligence prior to the trial by “going to Walmart, issuing
                                              subpoenas,” and that “there is no reasonable chance that the result would be any different
                                  23          had that evidence been available at trial . . . . It was a tangential piece of evidence that in
                                              the Court’s view would not have overcome the overwhelming evidence as to those matters
                                  24          for which the defendant was convicted.”
                                  25          We hold that the trial court could reasonably find that the receipt would not have changed
                                              the outcome, and need not reach the issue of diligence on the part of the defense. Housh’s
                                  26          alibi defense rested on his sisters’ testimony that he was away from the victim’s home on
                                              the dates of the charged crimes. His reason for leaving the house was, as the court observed,
                                  27          a tangential matter. Whether he was building a pool or engaging in some other activity was
                                              immaterial. The pool receipt was not such powerful corroboration that it likely would have
                                  28          altered the jury’s view of the sisters’ credibility. Thus, denial of the new trial motion was
                                                                                        48
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 49 of 51



                                              not an abuse of discretion.
                                   1
                                       Housh, 2015 WL 1982695, at *18-19.
                                   2
                                                              b. Analysis
                                   3
                                              There is no statutory right to a new trial or an evidentiary hearing under federal law.
                                   4
                                       Petitioner’s right to a new trial and an evidentiary hearing is a statutory right pursuant to Section
                                   5
                                       1181 of the California Penal Code. People v. Dillard, 168 Cal. App. 2d 158, 167 (Cal. Ct. App.
                                   6
                                       1959). The state appellate court rejected this claim based solely on state law grounds. The state
                                   7
                                       appellate court found that Petitioner did not meet the requirements under California law for a new
                                   8
                                       trial due to newly discovered evidence, because the new evidence could have been discovered
                                   9
                                       earlier with due diligence and because the new evidence would not have rendered a different result
                                  10
                                       probable on retrial, citing to People v. Delgado, 5 Cal. 4th 312, 328 (Cal. 1993), and People v.
                                  11
                                       Mehserle, 206 Cal. App. 4th 1125, 1151 (Cal. Ct. App. 2012). Housh, 2015 WL 1982695, at *19.
                                  12
Northern District of California




                                       As previously explained, a violation of a state procedural law does not give rise to a claim
 United States District Court




                                  13
                                       cognizable on federal habeas corpus. See Estelle, 502 U.S. at 67. Thus, the state appellate court’s
                                  14
                                       denial of this claim is not subject to review in this federal habeas proceeding unless the denial was
                                  15
                                       so fundamentally unfair it constitutes a due process violation. See Holley, 568 F.3d at 1101.
                                  16
                                              To establish a due process violation, a petitioner must show that the state court’s denial of
                                  17
                                       his new trial motion was so prejudicial that it rendered his state court proceedings fundamentally
                                  18
                                       unfair. See Ortiz-Sandoval v. Gomez, 81 F.3d 891, 897 (9th Cir. 1996) (“While a petitioner for
                                  19
                                       federal habeas relief may not challenge the application of state [court] rules, he is entitled to relief
                                  20
                                       if the [state court’s] decision created an absence of fundamental fairness that ‘fatally infected the
                                  21
                                       trial.’”); see also Gordon v. Duran, 895 F.2d 610, 615 (9th Cir. 1990) (“the mere existence of
                                  22
                                       newly discovered evidence relevant to the guilt of a state prisoner is not a ground for federal
                                  23
                                       habeas relief. More is needed. It must be shown that the newly discovered evidence would
                                  24
                                       probably have resulted in the defendant’s acquittal.”) (internal citations omitted). Any alleged
                                  25
                                       constitutional error is subject to a harmless error analysis. Fry v. Pliler, 551 U.S. 112, 116 (2007).
                                  26
                                       Under that standard, an error is harmless unless it “had substantial and injurious effect or influence
                                  27
                                       in determining the jury’s verdict.” Id. Applying this standard, Petitioner’s claim fails. As the
                                  28
                                                                                          49
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 50 of 51




                                   1   state appellate court explained, the evidence submitted by Petitioner in support of the new trial

                                   2   motion went to a tangential matter:

                                   3          Housh’s alibi defense rested on his sisters’ testimony that he was away from the victim’s
                                              home on the dates of the charged crimes. His reason for leaving the house was, as the court
                                   4          observed, a tangential matter. Whether he was building a pool or engaging in some other
                                              activity was immaterial. The pool receipt was not such powerful corroboration that it likely
                                   5          would have altered the jury’s view of the sisters’ credibility.
                                   6   Housh, 2015 WL 1982695, at *19. Because the evidence had marginal probative value (at most),

                                   7   any error in denying the new trial motion did not have a substantial or injurious effect on the

                                   8   verdict. See Brecht, 507 U.S. at 637.

                                   9          Accordingly, Petitioner is not entitled to habeas relief on Claim 8, and it is denied.

                                  10                  7.      Claim 9: Cumulative Error
                                  11          In his final claim, Petitioner claims he was prejudiced by the cumulative effect of the

                                  12   foregoing asserted errors. Dkt. No. 1 at 9. In some cases, although no single trial error is
Northern District of California
 United States District Court




                                  13   sufficiently prejudicial to warrant reversal, the cumulative effect of several errors may still

                                  14   prejudice a defendant so much that his conviction must be overturned. Alcala v. Woodford, 334

                                  15   F.3d 862, 893-95 (9th Cir. 2003). Where there is no single constitutional error existing, nothing

                                  16   can accumulate to the level of a constitutional violation. Hayes v. Ayers, 632 F.3d 500, 524 (9th

                                  17   Cir. 2011). Here, no constitutional error occurred.

                                  18          Accordingly, Petitioner is not entitled to relief under the cumulative error doctrine, and

                                  19   Claim 9 is denied.

                                  20   IV.    CERTIFICATE OF APPEALABILITY
                                  21          The federal rules governing habeas cases brought by state prisoners require a district court

                                  22   that issues an order denying a habeas petition to either grant or deny therein a certificate of

                                  23   appealability. See Rules Governing § 2254 Case, Rule 11(a).

                                  24          A judge shall grant a certificate of appealability “only if the applicant has made a

                                  25   substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the

                                  26   certificate must indicate which issues satisfy this standard, id. § 2253(c)(3). “Where a district

                                  27   court has rejected the constitutional claims on the merits, the showing required to satisfy § 2253(c)

                                  28   is straightforward: [t]he petitioner must demonstrate that reasonable jurists would find the district
                                                                                         50
                                         Case 4:17-cv-04222-HSG Document 75 Filed 02/08/21 Page 51 of 51




                                   1   court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

                                   2   473, 484 (2000).

                                   3          Here, Petitioner has not made such a showing, and, accordingly, a certificate of

                                   4   appealability will be denied.

                                   5   V.     CONCLUSION
                                   6          For the reasons stated above, the petition for a writ of habeas corpus is DENIED, and a

                                   7   certificate of appealability is DENIED.

                                   8          The Clerk of the Court shall close the file.

                                   9          IT IS SO ORDERED.

                                  10   Dated: 2/8/2021

                                  11
                                                                                                  HAYWOOD S. GILLIAM, JR.
                                  12                                                              United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        51
